





600 B STREET


OFFICE LEASE
600 B STREET SAN DIEGO OWNER, LLC,
a Delaware limited liability company
as Landlord,
and
MITEK SYSTEMS, INC.,
a Delaware corporation
as Tenant






[FINAL EXECUTION COPY]
SMRH:478611488.18
 
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


SUMMARY OF BASIC LEASE INFORMATION
iv



OFFICE LEASE
ARTICLE 1 REAL PROPERTY, BUILDING AND PREMISES
1
ARTICLE 2 LEASE TERM
3
ARTICLE 3 BASE RENT
4
ARTICLE 4 ADDITIONAL RENT
5
ARTICLE 5 USE OF PREMISES
14
ARTICLE 6 SERVICES AND UTILITIES
16
ARTICLE 7 REPAIRS
18
ARTICLE 8 ADDITIONS AND ALTERATIONS
19
ARTICLE 9 COVENANT AGAINST LIENS
21
ARTICLE 10 INDEMNIFICATION AND INSURANCE
21
ARTICLE 11 DAMAGE AND DESTRUCTION
24
ARTICLE 12 CONDEMNATION
25
ARTICLE 13 COVENANT OF QUIET ENJOYMENT
26
ARTICLE 14 ASSIGNMENT AND SUBLETTING
26
ARTICLE 15 SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
29
ARTICLE 16 HOLDING OVER
29
ARTICLE 17 ESTOPPEL CERTIFICATES
30
ARTICLE 18 SUBORDINATION AND ATTORNMENT
30
ARTICLE 19 TENANT'S DEFAULTS; LANDLORD'S REMEDIES
31
ARTICLE 20 SECURITY DEPOSIT
33
ARTICLE 21 COMPLIANCE WITH LAW
34
ARTICLE 22 ENTRY BY LANDLORD
34
ARTICLE 23 TENANT PARKING
35
ARTICLE 24 MISCELLANEOUS PROVISIONS
35





[FINAL EXECUTION COPY]
SMRH:478611488.18
i
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------

Page


EXHIBITS
Exhibit A
OUTLINE OF PREMISES

Exhibit B
WORK LETTER

Exhibit C
FORM OF AMENDMENT TO LEASE

Exhibit D
RULES AND REGULATIONS

Exhibit E
(Intentionally Omitted)

Exhibit F
LOCATION OF EYEBROW SIGNAGE

Exhibit G
FORM OF MEMORANDUM OF LEASE



RIDER
EXTENSION OPTION RIDER




[FINAL EXECUTION COPY]
SMRH:478611488.18
-ii-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846






--------------------------------------------------------------------------------


INDEX
Page(s)


Additional Rent
5


Alterations
19


Amendment
Exhibit C


Amenities
42


Approved Working Drawings
Exhibit B


Architect
4


Base Rent
4


Base, Shell and Core
1


Brokers
40


Building
i


Calendar Year
5


Conservation Costs
6


Construction
40


Construction Drawings
Exhibit B


Contract
Exhibit B


Cost Pools
7


Damage Termination Date
24


Damage Termination Notice
24


Engineers
Exhibit B


Estimate
12


Estimate Statement
12


Estimated Excess
12


Excess
11


Expense Base Year
5


Expense Year
5


Final Costs
Exhibit B


Final Costs Statement
Exhibit B


Final Space Plan
Exhibit B


Force Majeure
39


Hazardous Material
15


Holidays
16


Interest Rate
13


Landlord
1


Lease
1


Lease Commencement Date
3


Lease Expiration Date
3


Lease Term
3


Lease Year
4


Notices
39


Operating Expenses
5


Other Buildings
12


Parking Facilities
1


Premises
1





[FINAL EXECUTION COPY]
SMRH:478611488.18
-iii-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------

Page(s)


Project
1


Proposition 13
10


punch list
25


Real Property
1


Reimbursement Cap
20


Released Parties
42


rent
32


Rent
5


Security Deposit
33


Special Amenity Services
42


Statement
12


Subject Space
26


Subleasing Costs
27


Summary
i


Systems and Equipment
9


Tax Expense Base Year
9


Tax Expenses
10


Tenant
1


Tenant Improvement Allowance
Exhibit B


Tenant Improvement Allowance Items
Exhibit B


Tenant Improvements
Exhibit B


Tenant Work Letter
Exhibit B


Tenant’s Share
11


Tenant's Agents
Exhibit B


Transfer
28


Transfer Notice
26


Transfer Premium
27


Transfers
26


Utilities Base Year
11


Utilities Costs
11


Wi-Fi Network
20









[FINAL EXECUTION COPY]
SMRH:478611488.18
-iv-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






SUMMARY OF BASIC LEASE INFORMATION
This Summary of Basic Lease Information (“Summary”) is hereby incorporated into
and made a part of the attached Office Lease. Each reference in the Office Lease
to any term of this Summary shall have the meaning as set forth in this Summary
for such term. In the event of a conflict between the terms of this Summary and
the Office Lease, the terms of the Office Lease shall prevail. Any capitalized
terms used herein and not otherwise defined herein shall have the meaning as set
forth in the Office Lease.
TERMS OF LEASE 
(References are to the Office Lease)
DESCRIPTION
1. Date:
October 5, 2017
2. Landlord:
600 B STREET SAN DIEGO OWNER, LLC, a Delaware limited liability company
3. Address of Landlord (Section 24.19):
600 B STREET SAN DIEGO OWNER, LLC
c/o Rockwood Capital, LLC
50 California Street, Suite 3000
San Francisco, California 94111
Attention: Legal Department
with a copy sent concurrently to:
600 B STREET SAN DIEGO OWNER, LLC
c/o Rockwood Capital, LLC
1999 Avenue of the Stars, Suite 3425
Los Angeles, California 90067
Attention: Asset Manager
4. Tenant:
MITEK SYSTEMS, INC., a Delaware corporation
5. Address of Tenant (Section 24.19):
MITEK SYSTEMS, INC.
600 B Street, Suite 100
San Diego, California 92101
Attention: Jason Gray, General Counsel
Email: jgray@miteksystems.com  
6. Premises (Article 1):
 
6.1 Premises:
A total of approximately 28,791 rentable square feet of space consisting of the
entire first (1st) and second (2nd) floors of the Building, as follows: (i)
approximately 15,087 rentable square feet located on the first (1st) floor of
the Building, designated as Suite 100, and (ii) approximately 13,704 rentable
square feet located on the second (2nd) floor of the Building, designated as
Suite 200, as set forth in Exhibit A attached hereto.
6.2 Building:
The Premises are located in that certain building (sometimes referred to herein
as the “Building”) whose address is 600 B Street, San Diego, California 92101.
7. Term (Article 2):
 
7.1 Lease Term:
Fifty (50) months.
7.2 Lease Commencement Date:
May 1, 2020, subject to and in accordance with Section 2.1 (Lease Term) of the
Lease.
7.3 Lease Expiration Date:
June 30, 2024.





[FINAL EXECUTION COPY]
SMRH:478611488.18
BLI-i
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





TERMS OF LEASE 
(References are to the Office Lease)
DESCRIPTION
8. Base Rent (Article 3):
 
Months
Annual
Base Rent
Monthly
Installment
of Base Rent
Monthly Rental
Rate per Rentable
Square Foot
5/1/20* – 4/30/21
$1,140,123.60
$95,010.30
$3.30
5/1/21 – 4/30/22
$1,174,327.31
$97,860.61
$3.40
5/1/22 – 4/30/23
$1,209,557.13
$100,796.43
$3.50
5/1/23 – 4/30/24
$1,245,843.84
$103,820.32
$3.61
5/1/24 – 6/30/24
$1,283,219.16
$106,934.93
$3.72
*Base Rent for the first (1st) four (4) full calendar months of the initial
Lease Term shall be abated, subject to and in accordance with the terms and
conditions of Article 3 of the Lease.
9. Additional Rent (Article 4):
 
9.1 Expense Base Year:
Calendar Year 2020.
9.2 Tax Expense Base Year:
Calendar Year 2020.
9.3 Utilities Base Year:
Calendar Year 2020.
9.4 Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs:


8.01% (28,791 rentable square feet within the Premises/359,218 rentable square
feet of space within the Building).
10. Security Deposit (Article 20):
$106,934.93.
11. Parking (Article 23):
Tenant shall have the right to purchase up to twenty-six (26) parking passes for
unreserved, covered parking spaces (the “Unreserved Passes”), pursuant to
Article 23 of the Lease. Tenant shall have the right to convert up to one (1)
Unreserved Pass to a parking pass for a reserved parking space located on level
P-1 in the location designated by Landlord (or the parking operator) from time
to time (the “Reserved Pass”), pursuant to Article 23 of the Lease.
12. Brokers (Section 24.25):
Colliers International (Ron Miller) representing Tenant.
13. Extension Option (Extension Option Rider):
Tenant shall have one (1) option to extend the initial Lease Term for an
additional period of five (5) years, subject to and in accordance with the terms
and conditions of the Extension Option Rider attached hereto.







[FINAL EXECUTION COPY]
SMRH:478611488.18
BLI-ii
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






OFFICE LEASE
This Office Lease, which includes the preceding Summary and the exhibits
attached hereto and incorporated herein by this reference (the Office Lease, the
Summary and the exhibits to be known sometimes collectively hereafter as the
“Lease”), dated as of the date set forth in Section 1 of the Summary, is made by
and between 600 B STREET SAN DIEGO OWNER, LLC, a Delaware limited liability
company (“Landlord”), and MITEK SYSTEMS, INC., a Delaware corporation
(“Tenant”).

ARTICLE 1

REAL PROPERTY, BUILDING AND PREMISES
1.1    Real Property, Building and Premises.
1.1.1    Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 6.1 of the Summary
(the "Premises"), which Premises are located in the Building defined in
Section 6.2 of the Summary constructed on the Real Property. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto.
1.1.2    Building and Real Property/Project. The Building is part of that
certain office building project ("Project") constructed on the Real Property (as
defined below) known as "600 B Street". The term "Real Property", as used in
this Lease, shall mean, collectively, (i) the Building, (ii) any outside plaza
areas, walkways, driveways, courtyards, public and private streets,
transportation facilitation areas and other improvements and facilities now or
hereafter constructed surrounding and/or servicing the Building, including the
existing parking garage located beneath the Building and any other parking
structures and/or facilities now or hereafter constructed by or for Landlord
within the Project and servicing the Building and any other buildings which may
be subsequently constructed within the Project (collectively, the "Parking
Facilities"), which are designated from time to time by Landlord as common areas
(or parking facilities, as the case may be) appurtenant to or servicing the
Building and any such other buildings; (iii) any additional buildings,
improvements, facilities, parking areas and structures and common areas which
Landlord (and/or any common area association formed by Landlord or Landlord's
assignee for the Project) may add thereto from time to time within or as part of
the Project; and (iv) the land upon which any of the foregoing are situated.
1.1.3    Tenant's and Landlord's Rights. Tenant is hereby granted the right to
the non-exclusive use of the common corridors and hallways, stairwells,
elevators, restrooms and other public or common areas located within the
Building, and the non-exclusive use of the areas located on the Real Property
designated by Landlord from time to time as common areas for the Building;
provided, however, that (i) Tenant's use thereof shall be subject to the
following: (A) all laws, statutes, ordinances or other governmental rules,
regulations or requirements now in force or which may hereafter be enacted or
promulgated (collectively, “Laws”), (B) the provisions of any covenants,
conditions and restrictions regarding the use thereof now or hereafter recorded
against the Real Property (“CC&Rs”), and (C) such reasonable, non-discriminatory
rules, regulations and restrictions as Landlord may make from time to time
(which shall be provided in writing to Tenant), including, without limitation,
the rules and regulations attached hereto as Exhibit D (the “Rules and
Regulations”). Landlord confirms that there are currently no recorded CC&Rs
affecting the Real Property. Further, Tenant may not go on the roof of Building
without Landlord's prior consent (which may be withheld in Landlord's sole and
absolute discretion) and without otherwise being accompanied by a representative
of Landlord. Landlord reserves the right from time to time to use any of the
common areas of the Real Property, and the roof, risers and conduits of the
Building for telecommunications and/or any other purposes, and to do any of the
following, provided, however, in the course of taking such action, Landlord
shall use commercially reasonable efforts not to interfere with or adversely
affect Tenant’s business operations at the Premises or parking rights (subject
to events and circumstances outside of Landlord’s reasonable control): (1) make
any changes, additions, improvements, repairs and/or replacements in or to the
Real Property or any portion or elements thereof, including, without limitation,
(x) changes in the location, size, shape and number of driveways, entrances,
loading and unloading areas, ingress, egress, direction of traffic, landscaped
areas, walkways, public and private streets, plazas, courtyards, transportation
facilitation areas and common areas, parking spaces, parking structures and
parking areas, and (y) expanding or decreasing the size of the Real Property and
any common areas and other elements thereof, including adding or deleting
buildings thereon and therefrom; (2) close temporarily any of the


[FINAL EXECUTION COPY]
SMRH:478611488.18
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





common areas while engaged in making repairs, improvements or alterations to the
Real Property; (3) form a common area association or associations under
covenants, conditions and restrictions to own, manage, operate, maintain, repair
and/or replace all or any portion of the landscaping, driveways, walkways,
parking areas, public and private streets, plazas, courtyards, transportation
facilitation areas and/or other common areas located outside of the Building
and, subject to Article 4 below, include the common area assessments, fees and
taxes charged by the association(s) and the cost of maintaining, managing,
administering and operating the association(s), in Operating Expenses or Tax
Expenses (as such terms are defined in Article 4 below); and (4) perform such
other acts and make such other changes with respect to the Real Property as
Landlord may, in the exercise of good faith business judgment, deem to be
appropriate.
1.2    Condition of Premises. Except as expressly set forth in this Lease and in
the Work Letter attached hereto as Exhibit B (including, without, without
limitation, Section 1 [AS-IS Condition] thereof), Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Premises, and Tenant shall accept the Premises in its "AS-IS" condition on the
Lease Commencement Date.
1.3    Rentable Square Feet. The parties hereby stipulate that as of the date of
this Lease, the Premises contain the rentable square feet set forth in
Section 6.1 of the Summary, and such square footage amount is not subject to
adjustment or remeasurement by Landlord or Tenant during the initial Lease Term,
unless due to a revision in the physical boundaries of the Building.
Accordingly, during the initial Lease Term, there shall be no adjustment in the
Base Rent or other amounts set forth in this Lease which are determined based
upon rentable square feet of the Premises, unless due to a revision in the
physical boundaries of the Building.
1.4    Right of First Refusal. With respect to space that becomes available for
lease to third parties on the floor of the Building which is directly adjacent
to the floor(s) of the Premises (the “Reserved Area”), Tenant shall have an
ongoing right of first refusal during the Lease Term (as the same may be
extended pursuant to the Extension Option Rider attached hereto), as more
particularly set forth in this Section 1.4. Notwithstanding the foregoing (i)
the lease term for Tenant’s lease of the Expansion Area (as defined below)
pursuant to Tenant’s exercise of the right of first refusal shall commence only
following the expiration or earlier termination of (A) any existing lease
pertaining to the Expansion Area (the “Existing Leases”), and (B) if the
Expansion Area is vacant as of the date of this Lease, the first lease
pertaining to the Expansion Area entered into by Landlord after the date of this
Lease (collectively, the “Superior Leases”), including any renewal or extension
of any such existing or future lease, whether or not such renewal or extension
is pursuant to an express written provision in such lease, and regardless of
whether any such renewal or extension is consummated pursuant to a lease
amendment or a new lease, and (ii) such first refusal right shall be subordinate
and secondary to all rights of expansion, first refusal, first offer or similar
rights granted to (X) the tenants of the Superior Leases, and (Y) any other
tenant of the Real Property which right exists as of the date hereof (the rights
described in items (i) and (ii), above to be known collectively as “Superior
Rights”). Subject to Superior Rights, if Landlord receives from a bona fide
third party an offer (or offers to a bona fide third party the right) to lease
all or any part of the Reserved Area on terms acceptable to Landlord, Landlord
agrees to deliver to Tenant a notice as set forth in this Section 1.4 (the
“Availability Notice”). For purposes of this Section 1.4, an email delivered to
the email address set forth in Section 5 (Address of Tenant) of the Basic Lease
Information (which email address for purposes of notices, shall be subject to
change pursuant to Section 24.19 [Notices] below), with a confirmed receipt by
Tenant or Tenant’s broker, shall be considered a delivered notice. Such
Availability Notice shall set forth the rental rate and such other terms as are
acceptable to Landlord in its sole discretion (which will match the terms set
forth in the offer received from or delivered to such bona fide third party)
(the “Expansion Terms”), and shall set forth the portion of the Reserved Area
offered to the third party and any additional area in the Building included in
such offer (the “Expansion Area”). If Tenant, (i) within five (5) business days
after receipt of the first (1st) Availability Notice, and (ii) within three (3)
business days after receipt of any future Availability Notices, indicates in
writing its agreement to lease the Expansion Area on the terms and conditions
set forth in the Availability Notice, the Expansion Area shall be included
within the Premises and leased to Tenant pursuant to the terms and conditions of
the Availability Notice and otherwise on the terms and conditions of this Lease.
Accordingly, the Base Rent payable under this Lease shall be increased by the
amount of Base Rent attributable to the Expansion Area and Tenant’s Share of
Operating Expenses, Tax Expenses and Utilities Costs and parking allocation
shall be adjusted to reflect the addition of the Expansion Area. The lease term
for the Expansion Area shall, unless otherwise provided in the Availability
Notice as part of the Expansion Terms therein, expire coterminously with
Tenant’s lease of the Premises, but in no event shall Tenant lease the Expansion
Area for a period of less than twenty-four (24) months, unless otherwise agreed
by Landlord. Tenant shall take


[FINAL EXECUTION COPY]
SMRH:478611488.18
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





the Expansion Area in its “AS-IS” condition (unless otherwise provided in the
Availability Notice as part of the Expansion Terms), and Tenant shall be
entitled to construct improvements in the Expansion Area at Tenant’s expense, in
accordance with and subject to the provisions of Article 8 (Additions and
Alterations) of this Lease. The parties shall promptly execute an amendment to
this Lease stating the addition of the Expansion Area to the Premises, the Base
Rent adjustments and such other modifications described above. If Tenant does
not indicate, within five (5) business days after receipt of the first (1st)
Availability Notice, or within three (3) business days after receipt of the
second (2nd) Availability Notice as set forth below (if applicable), its
agreement to lease the Expansion Area, Landlord thereafter shall have the right
to lease the Expansion Area to any third party; provided, however, (i) that if
the net effective rent payable by another prospective tenant would be less than
ninety percent (90%) of the net effective rent specified in the Availability
Notice (taking into account all economic terms of the proposed lease
arrangement, including rental rate, free rent, tenant improvements and other
allowances and concessions), then Landlord shall re-offer the Expansion Area to
Tenant in accordance with the terms of this Section 1.4 (at the net effective
rent offered to such other prospective tenant), prior to proceeding with such
third-party lease, and (ii) if Landlord fails to lease the space to a third
party within one hundred eighty (180) days following Tenant’s election not to
lease the space, Tenant’s right shall again apply (unless and to the extent
Landlord is then in active negotiations with a third party, in which event such
180-day period will be extended to allow such negotiations to continue).
Tenant’s rights specified in this Section 1.4 are personal to the original named
Tenant hereunder executing this Lease (the “Original Tenant”), and its
Affiliates permitted pursuant to Section 14.7 (Affiliated
Companies/Restructuring of Business Organization) below, and may not be assigned
to or exercised by any other person or entity. Tenant’s right to exercise its
right of first refusal is subject to (A) no breach or default by Tenant existing
under this Lease or the Sublease at the time of Tenant’s exercise of the right
of first refusal, (B) Landlord's lender’s approval of the Expansion Terms if
required, and (C) Landlord’s review and approval of Tenant’s current financials
upon Tenant’s exercise of its right of first refusal. Tenant may exercise its
right of first refusal only if Tenant, together with all Affiliates, continues
to occupy at least seventy-five percent (75%) of the Premises in accordance with
the terms of this Lease. If Tenant fails to timely exercise its rights under
this Section 1.4 in accordance with the terms and conditions set forth herein,
such rights shall be of no further force or effect as to the particular
Availability Notice (but will remain in effect as to any subsequent availability
of the Reserved Area, subject to and in accordance with the terms and conditions
of this Section 1.4). Time is of the essence in Tenant’s exercise of its rights
hereunder.

ARTICLE 2    

LEASE TERM
2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of execution and delivery hereof by Landlord and Tenant, provided
that the term of this Lease (the "Lease Term") shall be as set forth in
Section 7.1 of the Summary and shall commence on the date (the "Lease
Commencement Date") set forth in Section 7.2 of the Summary (subject, however,
to the terms of the Work Letter), and shall terminate on the date (the "Lease
Expiration Date") set forth in Section 7.3 of the Summary, unless this Lease is
sooner terminated as hereinafter provided. Notwithstanding the foregoing, if for
any reason the Bridgepoint Lease (as defined in Section 2.2 [Sublease of the
Premises Prior to the Lease Term] below) is terminated prior to the Bridgepoint
Expiration Date (as defined in Section 2.2 below), then the Lease Commencement
Date of this Lease shall be adjusted to be the day immediately following the day
such early termination of the Bridgepoint Lease is effective (the “Revised Lease
Commencement Date”), except that in such instance (i) the Lease Term will be
extended to add the additional period of time commencing as of the Revised Lease
Commencement Date and ending on April 30, 2020, (ii) the Base Rent payable under
this Lease during the period from the Revised Lease Commencement Date through
April 30, 2020 will be the same rate payable by Bridgepoint under the
Bridgepoint Lease during such time period, (iii) the Base Year will be 2010
during such time period (but will be adjusted to 2020 effective as of May 1,
2020) and (iv) effective as of May 1, 2020, Base Rent will be payable in
accordance with the rent schedule set forth in Section 8 of the Summary of Basic
Lease Information. For clarity, the Lease Expiration Date of this Lease shall
remain as set forth in Section 7.3 of the Summary of Basic Lease Information. In
the event of a default by Bridgepoint under the Bridgepoint Lease, Landlord will
provide a copy of any notice of default sent to Bridgepoint to Tenant, and
Tenant will have the right, but not the obligation, to cure such default on
behalf of Bridgepoint and will be provided the same notice and cure period
provided to Bridgepoint under the Bridgepoint Lease. If Tenant cures such
default, Landlord will accept such cure and will not terminate the Bridgepoint
Lease by reason of such default. Landlord further agrees that so long as no
uncured default by Bridgepoint occurs under the Bridgepoint Lease (following
notice and cure, including the notice and opportunity to cure extended to Tenant
as noted above), Landlord will not enter into an


[FINAL EXECUTION COPY]
SMRH:478611488.18
-3-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





agreement to voluntarily terminate the Bridgepoint Lease. If and to the extent
an uncured default by Bridgepoint exists under the Bridgepoint Lease (following
notice and cure, including the notice and opportunity to cure extended to Tenant
as noted above), Landlord shall have the right to enter into an agreement to
terminate the Bridgepoint Lease on such terms as Landlord may elect, provided
that if and to the extent any settlement payment by Bridgepoint includes amounts
for future rent owed under the Bridgepoint Lease, Tenant shall be entitled to a
credit (as defined below, “Settlement Credit”) toward Tenant’s increased Base
Rent obligations under this Lease [i.e., the adjusted amount of rent payable by
Tenant as set forth in this Section 2.1 in excess of the rent Tenant would have
otherwise been obligated to pay under the Sublease]. As used herein, “Settlement
Credit” shall be an amount equal the actual sums received by Landlord from
Bridgepoint in consideration of future rental amounts payable under the
Bridgepoint Lease, less the costs incurred by Landlord in exercising its rights
and remedies by reason of default by Bridgepoint under the Bridgepoint Lease,
including costs incurred documenting the terms of any termination or settlement
agreement. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during the Lease Term, provided that the
last Lease Year shall end on the Lease Expiration Date. In the event that the
Lease Commencement Date is a date which is other than the Lease Commencement
Date set forth in Section 7.2 of the Summary (May 1, 2020), then within a
reasonable period of time after the Lease Commencement Date has occurred,
Landlord shall deliver to Tenant an amendment to this Lease in the form attached
hereto as Exhibit C, setting forth, among other things, the Lease Commencement
Date and the Lease Expiration Date, and Tenant shall execute and return such
amendment to Landlord within five (5) days after Tenant's receipt thereof. If
Tenant fails to execute and return the amendment within such 5-day period,
Tenant shall be deemed to be in default under this Lease, with no additional
cure period being required.
2.2    Sublease of the Premises Prior to the Lease Term. It is hereby
acknowledged and agreed that Tenant currently occupies the Premises pursuant to
that certain Sublease Agreement dated August 12, 2016, by and between
Bridgepoint (defined below), as Sublandlord, and Tenant, as Subtenant (the
“Sublease”). The Premises are currently leased by Bridgepoint Education, Inc., a
Delaware corporation (“Bridgepoint”), and the Premises are subject to the
existing lease by and between Landlord and Bridgepoint (the “Bridgepoint
Lease”).  Landlord consented to the Sublease pursuant to that certain Consent to
Subletting (the “Consent”) dated as of August 15, 2016, by and among Landlord,
Bridgepoint, and Tenant. It is acknowledged that throughout the term of the
Sublease, Tenant shall occupy the Premises subject to and in accordance with the
terms of the Sublease.  The Bridgepoint Lease, the Sublease and the Consent will
expire effective April 30, 2020 (the “Bridgepoint Expiration Date”), and shall,
as of such date, be deemed terminated for all purposes, except for any
liabilities or obligations which specifically survive the termination of the
Bridgepoint Lease, the Sublease, and the Consent in accordance with their
respective terms. Landlord will not require Bridgepoint to perform any
restoration within the Premises without Tenant’s prior written consent (which
may be withheld in its sole and absolute discretion), notwithstanding anything
in the Bridgepoint Lease to the contrary.  Commencing on the Lease Commencement
Date of this Lease (May 1, 2020, unless and to the extent accelerated subject to
and in accordance with Section 2.1 [Lease Term] above), Tenant shall lease from
Landlord, and Landlord shall lease to Tenant, the Premises in accordance with
the terms and conditions of this Lease.

ARTICLE 3    

BASE RENT
3.1    Base Rent. Tenant shall pay, without notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or at such other place
as Landlord may from time to time designate in writing, in currency or a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 8 of the Summary, payable in equal monthly installments as set
forth in Section 8 of the Summary in advance on or before the first (1st) day of
each and every month during the Lease Term, without any setoff or deduction
whatsoever. If any rental payment date (including the Lease Commencement Date)
falls on a day of the month other than the first (1st) day of such month or if
any rental payment is for a period which is shorter than one (1) month, then the
rental for any such fractional month shall be a proportionate amount of a full
calendar month's rental based on the proportion that the number of days in such
fractional month bears to the number of days in the calendar month during which
such fractional month occurs. All other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-4-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





3.2    Rent Abatement. Notwithstanding anything to the contrary contained herein
and provided that no monetary or material non-monetary default then exists under
this Lease or the Sublease, beyond the expiration of any applicable notice and
cure periods, Landlord hereby agrees that Tenant shall not be required to pay
the monthly installments of Base Rent for the first (1st) four (4) full calendar
months of the initial Lease Term (the “Abatement Period”). During the Abatement
Period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under this Lease. In the event of a default by Tenant under
the terms of this Lease that results in termination of this Lease in accordance
with the provisions of Article 19 hereof, then as a part of the recovery set
forth in Article 19 of this Lease, Landlord shall be entitled to the recovery of
the then unamortized remaining balance of the Base Rent that was abated under
the provisions of this Article 3 (such amortization being calculated on a
straight line basis over the entire Lease Term and such balance being determined
as of the date of Tenant’s default).

ARTICLE 4    

ADDITIONAL RENT
4.1    Additional Rent. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay as additional rent the sum of the
following: (i) Tenant's Share (as such term is defined below) of the annual
Operating Expenses allocated to the Building (pursuant to Section 4.3.4 below)
which are in excess of the amount of Operating Expenses allocated to the
Building and applicable to the Expense Base Year; plus (ii) Tenant's Share of
the annual Tax Expenses allocated to the Building (pursuant to Section 4.3.4
below) which are in excess of the amount of Tax Expenses allocated to the
Building and applicable to the Tax Expense Base Year; plus (iii) Tenant's Share
of the annual Utilities Costs allocated to the Building (pursuant to Section
4.3.4 below) which are in excess of the amount of Utilities Costs allocated to
the Building and applicable to the Utilities Base Year. Such additional rent,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the terms of this Lease (including, without limitation, pursuant to
Article 6), shall be hereinafter collectively referred to as the "Additional
Rent". The Base Rent and Additional Rent are herein collectively referred to as
the "Rent". All amounts due under this Article 4 as Additional Rent shall be
payable for the same periods and in the same manner, time and place as the Base
Rent. Without limitation on other obligations of Tenant which shall survive the
expiration of the Lease Term, the obligations of Tenant to pay the Additional
Rent provided for in this Article 4 shall survive the expiration of the Lease
Term for a period of eighteen (18) months, except with respect to real property
taxes or assessments which are properly payable by Tenant under the terms of
this Lease, but for which Landlord receives a tax bill following the expiration
of such eighteen (18) month period. Notwithstanding anything to the contrary
contained herein, Tenant shall not be required to pay Tenant’s Share of
Operating Expenses, Tax Expenses or Utilities Costs during the first (1st)
twelve (12) months of the initial Lease Term; provided, however, Tenant shall be
responsible for any separately metered utilities and for any above-standard
services such as after-hours HVAC charges (as described in Article 6 hereof),
during the first (1st) twelve (12) months of the initial Lease Term.
4.2    Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:
4.2.1    "Calendar Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.2    "Expense Base Year" shall mean the year set forth in Section 9.1 of the
Summary.
4.2.3    "Expense Year" shall mean each Calendar Year, provided that Landlord,
upon notice to Tenant, may change the Expense Year from time to time to any
other twelve (12) consecutive-month period, and, in the event of any such
change, Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord shall pay during any Expense Year because
of or in connection with the ownership, management, maintenance, repair,
replacement, restoration or operation of the Real Property, including, without
limitation, any amounts


[FINAL EXECUTION COPY]
SMRH:478611488.18
-5-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





paid for: (i) the cost of operating, maintaining, repairing, renovating and
managing the utility systems, mechanical systems, sanitary and storm drainage
systems, any elevator systems and all other "Systems and Equipment" (as defined
in Section 4.2.5 of this Lease), and the cost of supplies and equipment and
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, and the cost of contesting the
validity or applicability of any governmental enactments which may affect
Operating Expenses, and the costs incurred in connection with implementation and
operation (by Landlord or any common area association(s) formed for the Project)
of any transportation system management program or similar program; (iii) the
cost of insurance carried by Landlord, in such amounts as Landlord may
reasonably determine or as may be required by any mortgagees or the lessor of
any underlying or ground lease affecting the Real Property; (iv) the cost of
landscaping, relamping, supplies, tools, equipment and materials, and all fees,
charges and other costs (including consulting fees, legal fees and accounting
fees) incurred in connection with the management, operation, repair and
maintenance of the Real Property, including any common area amenities; (v) the
cost of parking area repair, restoration, and maintenance; (vi) any equipment
rental agreements or management agreements (including the cost of any market
standard management fee, not exceed three percent [3%] of the gross revenues of
the Project, and the fair rental value of any office space provided thereunder);
(vii) subject to the exclusions from Operating Expenses set forth below, wages,
salaries and other compensation and benefits of all persons engaged in the
operation, management, maintenance or security of the Real Property, and
employer's Social Security taxes, unemployment taxes or insurance, and any other
taxes which may be levied on such wages, salaries, compensation and benefits;
(viii) payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing of costs by the Real Property; (ix) the cost of
janitorial service, alarm and security service, if any, window cleaning, trash
removal, replacement of wall and floor coverings, ceiling tiles and fixtures in
lobbies, corridors, restrooms and other common or public areas or facilities,
maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (x) amortization (including interest on the unamortized cost) of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Real Property; (xi) costs for workers'
compensation insurance, wages, withholding taxes, personal property taxes, fees
for required licenses and permits, supplies, charges for management of the
Building and common areas; (xii) the costs and expenses of complying with, or
participating in, conservation, recycling, sustainability, energy efficiency,
waste reduction or other programs or practices implemented or enacted from time
to time at the Building, including ,without limitation, in connection with any
LEED (Leadership in Energy and Environmental Design) rating or compliance system
or program, including that currently coordinated through the U.S. Green Building
council or Energy Star rating and/or compliance system or program (collectively
"Conservation Costs"), to the extent that similar Conservation Costs are
incurred during the Expense Base Year (or if not incurred in the Expense Base
Year, then an appropriate adjustment will be made to Expense Base Year expenses
in a manner consistent with generally accepted commercial office building
accounting practices); and (xiii) the cost of any capital improvements or other
costs (I) which are intended to reduce current or future Operating Expenses to
the extent of cost savings reasonably anticipated by Landlord at the time of
such expenditure to be incurred in connection therewith, (II) made to the Real
Property or any portion thereof after the Lease Commencement Date that are
required under any governmental law or regulation first enacted or becoming
effective with respect to the Real Property following the Lease Commencement
Date, or (III) Conservation Costs; provided, however, that if any such cost
described in (I), (II) or (III) above, is a capital expenditure, such cost shall
be amortized (including interest on the unamortized cost) over its useful life
as Landlord shall reasonably determine in accordance with generally accepted
commercial office building accounting practices. If Landlord is not furnishing
any particular work or service (the cost of which, if performed by Landlord,
would be included in Operating Expenses) to a tenant who has undertaken to
perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses shall be deemed to be increased by an amount equal to the
additional Operating Expenses which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such work or
service to such tenant. If the Building (and during the period of time when any
other office buildings are fully constructed and ready for occupancy and are
included by Landlord within the Project) is less than ninety‑five percent (95%)
occupied during all or a portion of any Expense Year (including the Expense Base
Year), Landlord shall make an appropriate adjustment to the variable components
of Operating Expenses for such year or applicable portion thereof, employing
sound accounting and management principles, to determine the amount of Operating
Expenses that would have been paid had the Building (and during the period of
time when any other office buildings are fully constructed and ready for
occupancy and are included by Landlord within the Project) been ninety‑five
percent (95%) occupied; and the amount so determined shall be deemed to have
been the amount of Operating Expenses for such year, or applicable portion
thereof. Further, there shall be no “double counting” or “double dipping” of
expenses included within Operating Expenses, Tax Expenses, or Utilities Costs.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-6-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Subject to the provisions of Section 4.3.4 below, Landlord shall have the right,
from time to time, in its discretion, to equitably allocate some or all of the
Operating Expenses (and/or Tax Expenses and Utilities Costs) among different
tenants of the Project, among different space types at the Real Property and/or
to include additional buildings in the Real Property for purposes of determining
Operating Expenses (and/or Tax Expenses and Utilities Costs) and/or the
provision of various services and amenities thereto (the "Cost Pools"). Such
Cost Pools may include, without limitation, the office space tenants and retail
space tenants of the Building and/or any such additional buildings, or may be
implemented to reflect that certain services or amenities are not provided to
certain types of space at the Real Property, in which event Tenant’s Share of
such services or amenities may be equitably adjusted to reflect the measurement
of the space to which such services or amenities are generally provided or
attributable (for example, if janitorial services are not provided to any
storage space at the Real Property, Tenant’s Share with respect to costs of
providing janitorial services shall be calculated after deleting the measurement
of such storage space from the total building square footage).
Notwithstanding anything to the contrary set forth in this Article 4, when
calculating Operating Expenses for any Expense Year (including, without
limitation, the Expense Base Year), Operating Expenses shall exclude one-time
Conservation Costs and other special charges, costs or fees which are only
incurred during the Expense Year at issue and in no other year, so as to provide
for a consistent basis for the calculation of Tenant's Share of increases in
Operating Expenses hereunder.
If other than as a result of any legal or governmental requirements or other
occurrence(s) beyond the reasonable control of Landlord (the parties agreeing
that requirements of Landlord's lenders or investors shall not be deemed to be
beyond the reasonable control of Landlord for purposes of this sentence),
following the 2020 Calendar Year any new category of operating expense is added
to Operating Expenses, then during such time as the costs relating to such new
category are included in the Building's expenses, the calculation of the Expense
Base Year Operating Expenses shall be increased to reflect such Operating
Expenses as would have been incurred had such new category item been included in
the 2020 Calendar Year, giving due consideration to what the costs for such new
category would have been in the 2020 Calendar Year.
Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A)     costs of leasing commissions, attorneys' fees and other costs and
expenses incurred in connection with negotiations or disputes with present or
prospective tenants or other occupants of the Real Property;
(B)     costs (including permit, license and inspection costs) incurred in
renovating or otherwise improving, decorating or redecorating rentable space for
other tenants or vacant rentable space;
(C)     costs incurred due to the violation by Landlord of the terms and
conditions of any lease of space in the Real Property;
(D)     costs of overhead or profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for services in or in connection with the
Real Property to the extent the same exceeds the costs of overhead and profit
increment included in the costs of such services which could be obtained from
third parties on a competitive basis;
(E)     except as otherwise specifically provided in this Section 4.2.4, costs
of interest on debt or amortization on any mortgages, and rent payable under any
ground lease of the Real Property;
(F)     Utilities Costs;
(G)     Tax Expenses;
(H)     the costs of repairs to the Building, if the costs of such repairs are
reimbursed by any third party, the insurance carried by Landlord (or which would
have been covered had Landlord carried the insurance required hereunder) or
subject to award under any eminent domain proceeding;


[FINAL EXECUTION COPY]
SMRH:478611488.18
-7-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





(I)     depreciation, amortization and interest payments, except as specifically
permitted herein or except on materials, tools supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party’s services;
(J)     expenses for services not offered to Tenant or for which Tenant is
charged directly, whether or not such services or other benefits are provided to
another tenant or occupant of the Building;
(K)     costs incurred due to Landlord’s or any tenant of the Building’s
violation, other than Tenant, of the terms and conditions of any lease or rental
agreement in the Building;
(L)     that portion of any billing by Landlord, its subsidiaries or affiliates
for goods and/or services in the Building, to the extent that such billing
exceeds the costs of such goods and/or services if rendered by an unaffiliated
third parties on a competitive basis;
(M)     interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the land thereunder;
(N)     costs associated with operating the entity which constitutes Landlord,
as the same are distinguished from the costs of operation of the Building,
including partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Building, costs (including attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to Landlord’s ownership of the Building;
(O)     advertising and promotional expenditures, and costs of signs in or on
the Building identifying the owner of the Building, or other tenants’ signs;
(P)     electric, gas or other power costs for with Landlord has been directly
reimbursed by another tenant or occupant of the Building, or for which any
tenant directly contracts with the local public service company;
(Q)     tax penalties and interest incurred as a result of Landlord’s negligent
or willful failure to make payments and/or to file any income tax or
informational return(s) when due, unless such non-payment is due to Tenant’s
nonpayment of rent;
(R)     costs incurred by Landlord to comply with notices of violation of the
Americans With Disabilities Act, as amended, when such notices are for
conditions existing prior to the Lease Commencement Date;
(S)     any charitable or political contributions;
(T)     the purchase or rental price of any sculpture, paintings or other object
of fine art, whether or not installed in, on or upon the Building;
(U)     any accelerated payment(s) made at Landlord’s election on obligations
undertaken by of which would not otherwise become due, to the extent that such
accelerated payment(s) exceed the amount otherwise payable had Landlord not
elected to accelerate payment thereof. Notwithstanding such exclusion, the
balance of such accelerated payment shall be included by Landlord in operating
expense calculations for succeeding years, as if the payment had been made when
originally due prior to such acceleration;
(V)     costs, including attorneys’ fees and settlement judgments and/or
payments in lieu thereof, arising from actual or potential claims, disputes,
litigation or arbitration pertaining to Landlord and/or the Building (and not
arising out of any act or omission of Tenant);
(W)     capital expenditures not otherwise permitted under Section 4.2.4(xiii)
above;


[FINAL EXECUTION COPY]
SMRH:478611488.18
-8-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





(X)    Landlord’s general corporate overhead and general administrative
expenses;
(Y)    costs incurred to comply with applicable laws relating to the removal of
Hazardous Material (as defined in Article 5 below) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such Hazardous Material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such Hazardous Material or other
remedial or containment action with respect thereto; and costs incurred with
respect to Hazardous Material, which Hazardous Material is brought into the
Building or onto the Project after the date hereof by Landlord or anyone other
than Tenant and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such Hazardous Material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal,
remediation or other action with respect thereto; and costs incurred with
respect to the presence of asbestos in the Building (so long as such asbestos is
not brought to the Building by Tenant, its agents, employees or contractors);
(Z)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
senior property manager;
(AA)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(BB)    any ground lease rental;
(CC)    costs, including penalties, fines and associated legal expenses,
incurred due to the violation by Landlord or any other tenant of the Building of
applicable laws, that would not have been incurred but for any such violations
by Landlord or any tenant of the Building;
(DD)    the costs and expenses incurred in leasing equipment or systems, the
cost of such equipment or systems which would ordinarily constitute a capital
expenditure if the equipment or systems were purchased (but such costs may
constitute Operating Expenses as set forth above with respect to certain capital
expenditures);
(EE)    costs of any compensation and employee benefits paid to clerks,
attendants or other persons in a commercial concession operated by Landlord,
except the Parking Facilities;
(FF)    in house legal or accounting fees;
(GG)    any expenses incurred by Landlord for use of any portions of the Project
to accommodate events including, but not limited to shows, promotions, kiosks,
displays, filming, photography, private events or parties, ceremonies, and
advertising beyond the normal expenses otherwise attributable to providing
normal day-to-day services, such as lighting and HVAC to such public portions of
the Building in normal Building operations during standard Building hours of
operation; or
(HH)    costs to repair or replace any structural component of the Building.
4.2.5    "Systems and Equipment" shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Building
and/or any other building in the Project in whole or in part.
4.2.6    "Tax Expense Base Year" shall mean the year set forth in Section 9.2 of
the Summary.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-9-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





4.2.7    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Real Property), which
Landlord shall pay during any Expense Year because of or in connection with the
ownership, leasing and operation of the Real Property or Landlord's interest
therein. For purposes of this Lease, Tax Expenses shall be calculated as if the
tenant improvements in the Building were fully constructed and the Real
Property, the Building and all tenant improvements in the Building were fully
assessed for real estate tax purposes.
4.2.7.1    Tax Expenses shall include, without limitation:
(i)    Any tax on Landlord's rent, right to rent or other income from the Real
Property or as against Landlord's business of leasing any of the Real Property;
(ii)    Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;
(iii)    Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;
(iv)    Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and
(v)    Any reasonable expenses incurred by Landlord in attempting to protest,
reduce or minimize Tax Expenses.
If and to the extent Tenant pays its share of any increase in Tax Expenses for
any Expense Year, and Tax Expenses for such Expense Year are later reduced and a
refund is provided to Landlord for such Expense Year, Tenant shall receive a
refund of amounts actually paid by Tenant as Tax Expenses for such Expense Year
as necessary to reflect the amount of Tax Expenses Tenant should have paid for
such Expense Year based on the revised assessed value and the refund actually
provided.
4.2.7.2    In no event shall Tax Expenses for any Expense Year be less than the
Tax Expenses for the Tax Expense Base Year.
4.2.7.3    Notwithstanding anything to the contrary contained in this
Section 4.2.7, there shall be excluded from Tax Expenses (i) all excess profits
taxes, transfer taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state net income
taxes, and other taxes to the extent applicable to Landlord's net income (as
opposed to rents, receipts or income attributable to operations at the Real
Property), (ii) any items included as Operating Expenses, (iii) any items paid
by Tenant under Section 4.4 of this Lease, (iv) excess profits taxes, mortgage
or intangible taxes or fees, and (v) fees, penalties and interest due to the
delinquent payment by Landlord of any tax, unless such non-payment is due to
Tenant’s nonpayment of rent, and (vi) taxes levied on Landlord’s rental


[FINAL EXECUTION COPY]
SMRH:478611488.18
-10-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





income, unless such tax or assessment is imposed in lieu of real property taxes
(excluding Landlord’s net income taxes). In no event shall Tenant be obligated
to pay any Tax Expenses which accrue for any period of time after the expiration
or early termination of this Lease.
4.2.8    “Tenant’s Share” shall mean the percentage set forth in Section 9.4 of
the Summary. Tenant’s Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet of office space in
the Building (as set forth in Section 9.4 of the Summary), and stating such
amount as a percentage; provided that Tenant’s Share may be subject to
adjustment as necessary, in Landlord’s discretion, for the implementation of any
Cost Pools as referenced above in Section 4.2.4. Landlord shall have the right
from time to time to redetermine the rentable square feet of the Building,
including as may be necessary for the implementation of Cost Pools, and Tenant’s
Share shall be appropriately adjusted to reflect any such redetermination. If
Tenant’s Share is adjusted due to a revision in the physical boundaries of the
Building, then from and after the Expense Year in which such adjustment occurs,
Tenant’s Share for such year shall be determined on the basis of the number of
days during such Expense Year that each such Tenant’s Share was in effect.
4.2.9    "Utilities Base Year" shall mean the year set forth in Section 9.3 of
the Summary.
4.2.10    "Utilities Costs" shall mean all actual charges for utilities for the
Building and the Project which Landlord shall pay during any Expense Year,
including, but not limited to, the costs of water, sewer, gas and electricity,
and the costs of HVAC and other utilities (but excluding those charges for which
tenants directly reimburse Landlord or otherwise pay directly to the utility
company) as well as related fees, assessments measurement meters and devices and
surcharges. Utilities Costs shall be calculated assuming the Building (and
during the period of time when any other office buildings are fully constructed
and ready for occupancy and are included by Landlord within the Project, such
other office buildings), are at least ninety-five percent (95%) occupied. If,
during all or any part of any Expense Year, Landlord shall not provide any
utilities (the cost of which, if provided by Landlord, would be included in
Utilities Costs) to a tenant (including Tenant) who has undertaken to provide
the same instead of Landlord, Utilities Costs shall be deemed to be increased by
an amount equal to the additional Utilities Costs which would reasonably have
been incurred during such period by Landlord if Landlord had at its own expense
provided such utilities to such tenant. Utilities Costs shall include any costs
of utilities which are allocated to the Real Property under any declaration,
restrictive covenant, or other instrument pertaining to the sharing of costs by
the Real Property or any portion thereof, including any covenants, conditions or
restrictions now or hereafter recorded against or affecting the Real Property.
For purposes of determining Utilities Costs incurred for the Utilities Base
Year, Utilities Costs for the Utilities Base Year shall not include any one-time
Conservation Costs or other special charges, costs or fees or extraordinary
charges or costs incurred in the Utilities Base Year only, including those
attributable to boycotts, embargoes, strikes or other shortages of services or
fuel. In addition, if in any Expense Year subsequent to the Utilities Base Year,
the amount of Utilities Costs decreases due to a reduction in the cost of
providing utilities to the Real Property for any reason, including, without
limitation, due to deregulation of the utility industry and/or reduction in
rates achieved in contracts with utilities providers and/or due to
implementation of energy management and/or energy efficiency systems or
measures, then for purposes of any Expense Year in which such decrease in
Utilities Costs occurs, the Utilities Costs for the Utilities Base Year shall be
decreased by an amount equal to any such decrease.
4.3    Calculation and Payment of Additional Rent.
4.3.1    Calculation of Excess. If for any Expense Year ending or commencing
within the Lease Term, (i) Tenant's Share of Operating Expenses allocated to the
Building pursuant to Section 4.3.4 below for such Expense Year exceeds Tenant's
Share of Operating Expenses allocated to the Building for the Expense Base Year
and/or (ii) Tenant's Share of Tax Expenses allocated to the Building pursuant to
Section 4.3.4 below for such Expense Year exceeds Tenant's Share of Tax Expenses
allocated to the Building for the Tax Expense Base Year, and/or (iii) Tenant's
Share of Utilities Costs allocated to the Building pursuant to Section 4.3.4
below for such Expense Year exceeds Tenant's Share of Utilities Costs allocated
to the Building for the Utilities Base Year, then Tenant shall pay to Landlord,
in the manner set forth in Section 4.3.2, below, and as Additional Rent, an
amount equal to such excess (the "Excess").
4.3.2    Statement of Actual Operating Expenses, Tax Expenses and Utilities
Costs and Payment by Tenant. Landlord shall endeavor to give to Tenant on or
before the first (1st) day of May following the end of each Expense


[FINAL EXECUTION COPY]
SMRH:478611488.18
-11-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Year, a statement (the "Statement") which shall state the Operating Expenses,
Tax Expenses and Utilities Costs incurred or accrued for such preceding Expense
Year, and which shall indicate the amount, if any, of any Excess. Upon receipt
of the Statement for each Expense Year ending during the Lease Term, if an
Excess is present, Tenant shall pay, with its next installment of Base Rent due,
the full amount of the Excess for such Expense Year, less the amounts, if any,
paid during such Expense Year as "Estimated Excess", as that term is defined in
Section 4.3.3 of this Lease. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord from enforcing its
rights under this Article 4. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant's Share
of the Operating Expenses, Tax Expenses and Utilities Costs for the Expense Year
in which this Lease terminates, if an Excess is present, Tenant shall
immediately pay to Landlord an amount as calculated pursuant to the provisions
of Section 4.3.1 of this Lease. The provisions of this Section 4.3.2 shall
survive the expiration or earlier termination of the Lease Term for a period of
eighteen (18) months, except with respect to real property taxes or assessments
which are properly payable by Tenant under the terms of this Lease, but for
which Landlord receives a tax bill following the expiration of such eighteen
(18) month period.
4.3.3    Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs. In addition, Landlord shall endeavor to give Tenant a yearly expense
estimate statement (the "Estimate Statement") which shall set forth Landlord's
reasonable estimate (the "Estimate") of what the total amount of Operating
Expenses, Tax Expenses and Utilities Costs allocated to the Building pursuant to
Section 4.3.4 below for the then-current Expense Year shall be and the estimated
Excess (the "Estimated Excess") as calculated by comparing (i) Tenant's Share of
Operating Expenses allocated to the Building, which shall be based upon the
Estimate, to Tenant's Share of Operating Expenses allocated to the Building for
the Expense Base Year, (ii) Tenant's Share of Tax Expenses allocated to the
Building, which shall be based upon the Estimate, to Tenant's Share of Tax
Expenses allocated to the Building for the Tax Expense Base Year, and
(iii) Tenant's Share of Utilities Costs allocated to the Building, which shall
be based upon the Estimate, to Tenant's Share of Utilities Costs allocated to
the Building for the Utilities Base Year. The failure of Landlord to timely
furnish the Estimate Statement for any Expense Year shall not preclude Landlord
from enforcing its rights to collect any Estimated Excess under this Article 4.
If pursuant to the Estimate Statement an Estimated Excess is calculated for the
then-current Expense Year, Tenant shall pay, with its next installment of Base
Rent due, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.3). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator. Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.
4.3.4    Allocation of Operating Expenses, Tax Expenses and Utilities Costs to
Building. The parties acknowledge that the Building may in the future be part of
a multi-office building project consisting of the Building and such other
buildings as Landlord may elect to construct and include as part of the Real
Property from time to time (collectively, the "Other Buildings"), and that
certain of the costs and expenses incurred in connection with the Real Property
(i.e., the Operating Expenses, Tax Expenses and Utilities Costs) shall be shared
among the Building and/or such Other Buildings, while certain other costs and
expenses which are solely attributable to the Building and such Other Buildings,
as applicable, shall be allocated directly to the Building and the Other
Buildings, respectively. Accordingly, as set forth in Sections  4.1 and 4.2
above, Operating Expenses, Tax Expenses and Utilities Costs are determined
annually for the Real Property as a whole, and a portion of the Operating
Expenses, Tax Expenses and Utilities Costs, which portion shall be determined by
Landlord on an equitable basis, shall be allocated to the Building (as opposed
to the tenants of the Other Buildings), and such portion so allocated shall be
the amount of Operating Expenses, Tax Expenses and Utilities Costs payable with
respect to the Building upon which Tenant's Share shall be calculated. Such
portion of the Operating Expenses, Tax Expenses and Utilities Costs allocated to
the Building shall include all Operating Expenses, Tax Expenses and Utilities
Costs which are attributable solely to the Building, and an equitable portion of
the Operating Expenses, Tax Expenses and Utilities Costs attributable to the
Real Property as a whole. As an example of such allocation with respect to Tax
Expenses and Utilities Costs, it is anticipated that Landlord may receive
separate tax bills which separately assess the improvements component of Tax
Expenses for each building in the Project and/or Landlord may receive separate
utilities bills from the utilities companies identifying the Utilities Costs for
certain of the utilities costs directly incurred by each such building (as
measured by separate meters installed for each such building), and such
separately assessed Tax Expenses and separately metered Utilities Costs shall be
calculated for and allocated separately to each such applicable building. In
addition, in the event Landlord elects, at its sole option, to subdivide certain
common area portions of the


[FINAL EXECUTION COPY]
SMRH:478611488.18
-12-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Real Property such as landscaping, public and private streets, driveways,
walkways, courtyards, plazas, transportation facilitation areas, accessways
and/or parking areas into a separate parcel or parcels of land (and/or
separately convey all or any of such parcels to a common area association to
own, operate and/or maintain same), the Operating Expenses, Tax Expenses and
Utilities Costs for such common area parcels of land may be aggregated and then
reasonably allocated by Landlord to the Building and such Other Buildings on an
equitable basis as Landlord (and/or any applicable covenants, conditions and
restrictions for any such common area association) shall provide from time to
time.
4.3.5    Cap on Controllable Expenses. Notwithstanding anything to the contrary
contained in this Article 4, the aggregate “Controllable Expenses” (as
hereinafter defined) included in Operating Expenses in any Expense Year after
the Expense Base Year shall not increase by more than six percent (6%) on an
annual, non-cumulative basis, over the actual aggregate Controllable Expenses
included in Operating Expenses for any preceding Expense Year (including the
Expense Base Year), but with no such limit on the amount of Controllable
Expenses which may be included in the Operating Expenses incurred during the
Expense Base Year. For purposes of this Section 4.3.5, “Controllable Expenses”
shall mean all Operating Expenses except insurance carried by Landlord with
respect to the Real Property and/or the operation thereof. The provisions of
this Section 4.3.5 do not apply to Tax Expenses or Utilities Costs.
4.4    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when:
4.4.1    said taxes are measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;
4.4.2    said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Real Property
(including the Parking Facilities); or
4.4.3    said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.
4.5    Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within three (3) days
of the due date therefor, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of the amount due plus any attorneys' fees incurred by
Landlord by reason of Tenant's failure to pay Rent and/or other charges when due
hereunder; provided, however, no late charge shall be payable by Tenant with
respect to the first (1st) time in any twelve (12) month period during the Lease
Term hereof that Tenant is late in the payment of Rent hereunder, provided,
that, such payment is made within ten (10) days of the date such payment is due.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord's other rights and remedies hereunder,
at law and/or in equity and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid by
the date that they are due shall thereafter bear interest until paid at a rate
(the "Interest Rate") equal to the lesser of (i) the "Prime Rate" or "Reference
Rate" announced from time to time by the Bank of America (or such reasonable
comparable national banking institution as selected by Landlord in the event
Bank of America ceases to exist or publish a Prime Rate or Reference Rate), plus
four percent (4%), or (ii) the highest rate permitted by applicable law.
4.6    Audit Rights. In the event Tenant disputes the amount of the Operating
Expenses set forth in the Statement for the particular Calendar Year delivered
by Landlord to Tenant pursuant to Section 4.3.2 above, Tenant shall have the
right, but not more frequently than once during any Calendar Year, at Tenant’s
cost, after sixty (60) days prior written notice to Landlord, to have Tenant’s
authorized employees or agents inspect, at Landlord’s office during normal
business


[FINAL EXECUTION COPY]
SMRH:478611488.18
-13-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





hours, Landlord’s books, records and supporting documents concerning the
Operating Expenses set forth in such Statement; provided, however, Tenant shall
have no right to conduct such inspection, have an audit performed by the
Accountant as described below, or object to or otherwise dispute the amount of
the Operating Expenses set forth in any such Statement, unless Tenant notifies
Landlord of such objection and dispute, completes such inspection, and has the
Accountant commence and complete such audit within nine (9) months immediately
following Landlord’s delivery of the particular Statement in question (the
“Review Period”); provided, further, that notwithstanding any such timely
objection, dispute, inspection, and/or audit, and as a condition precedent to
Tenant’s exercise of its right of objection, dispute, inspection and/or audit as
set forth in this Section 4.6, Tenant shall not be permitted to withhold payment
of, and Tenant shall timely pay to Landlord, the full amounts as required by the
provisions of this Article 4 in accordance with such Statement. However, such
payment may be made under protest pending the outcome of any audit which may be
performed by the Accountant as described below. In connection with any such
inspection by Tenant, Landlord and Tenant shall reasonably cooperate with each
other so that such inspection can be performed pursuant to a mutually acceptable
schedule, in an expeditious manner and without undue interference with
Landlord’s operation and management of the Building. If after such inspection
and/or request for documentation, Tenant still disputes the amount of the
Operating Expenses set forth in the Statement, Tenant shall have the right,
within the Review Period, to cause an independent certified public accountant
which is not paid on a contingency basis and which is mutually approved by
Landlord and Tenant (the “Accountant”) to complete an audit of Landlord’s books
and records pertaining to Operating Expenses to determine the proper amount of
the Operating Expenses incurred and amounts payable by Tenant for the Calendar
Year which is the subject of such Statement. Such audit by the Accountant shall
be final and binding upon Landlord and Tenant. If Landlord and Tenant cannot
mutually agree as to the identity of the Accountant within ninety (90) days
after Tenant notifies Landlord that Tenant desires an audit to be performed,
then the Accountant shall be one of the “Big 4” accounting firms, which is not
paid on a contingency basis and which is selected by Tenant and reasonably
approved by Landlord. If such audit reveals that Landlord has over-charged
Tenant, then within ninety (90) days after the results of such audit are made
available to Landlord, Landlord shall reimburse to Tenant the amount of such
over-charge. If the audit reveals that the Tenant was under-charged, then within
ninety (90) days after the results of such audit are made available to Tenant,
Tenant shall reimburse to Landlord the amount of such under-charge. Tenant
agrees to pay the cost of such audit unless it is subsequently determined that
Landlord’s original Statement which was the subject of such audit was in error
to Tenant’s disadvantage by seven percent (7%) or more of the total Operating
Expenses which was the subject of such audit. The payment by Tenant of any
amounts pursuant to this Article 4 shall not preclude Tenant from questioning
the correctness of any Statement provided by Landlord at any time during the
Review Period, but the failure of Tenant to object thereto, conduct and complete
its inspection and have the Accountant conduct and complete the audit as
described above prior to the expiration of the Review Period shall be
conclusively deemed Tenant’s approval of the Statement in question and the
amount of Operating Expenses shown thereon. In connection with any inspection
and/or audit conducted by Tenant pursuant to this Section 4.6, Tenant agrees to
keep, and to cause all of Tenant’s employees and consultants and the Accountant
to keep, all of Landlord’s books and records and the audit, and all information
pertaining thereto and the results thereof, strictly confidential, and in
connection therewith, Tenant shall cause such employees, consultants and the
Accountant to execute such reasonable confidentiality agreements as Landlord may
require prior to conducting any such inspections and/or audits.

ARTICLE 5    

USE OF PREMISES
5.1    Use; Hazardous Material. Tenant shall use the Premises solely for general
office purposes consistent with the character of the Building as a first-class
office building, and Tenant shall not use or permit the Premises to be used for
any other purpose or purposes whatsoever. Tenant further covenants and agrees
that it shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the state in which the Real Property is located, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Real Property. Provided
that Tenant receives written notice of the terms and requirements thereof,
Tenant shall comply with all CC&Rs, and the provisions of all ground or
underlying leases, now or hereafter affecting the Real Property. Landlord
confirms that there are currently no recorded CC&Rs or provisions of any ground
or underlying leases affecting the Real Property that restrict the use of the
Premises for general office purposes; provided, however, that no covenants,
conditions or restrictions or ground or underlying leases affecting the Real
Property that are not currently of record shall affect Tenant’s rights or
obligations under this Lease.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-14-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





5.2    Prohibited Use. Tenant hereby acknowledges and agrees that the Building
shall be used and occupied only by tenants for normal uses customarily conducted
in Comparable Buildings (as defined in Section 6.1.1 below). Notwithstanding
anything to the contrary contained herein, in no event shall the Premises be
occupied or used in violation of any exclusive use or use restriction provisions
applicable to the Project as of the date of this Lease (a “Prohibited Use”),
including, without limitation, for any of the following purposes:  (a) the sale
of liquor or tobacco on site; (b) a barber or manicure shop or massage parlor;
(c) an employment bureau open to the public; (d) a labor union office; (e) a
doctor’s or dentist’s office or clinic; (f)  a dance or music studio; (g) any
type of for-profit educational services facility with classes conducted on-site,
including, without limitation, for test preparation training, professional
licensing training, post-secondary education, tutoring or classes in English as
a second language, all of which uses conduct actual classes on site, provided
the foregoing shall not be deemed to prohibit any tenant from the incidental use
of portions of its premises for the training of its employees and customers; (h)
call center uses that are not incidental to a tenant’s primary business in the
Building; (i) any use which emits offensive odors, fumes or dust, creates a
public or private nuisance or emits loud noises and sounds which are
objectionable to reasonable persons; or (j) for use as a shared working
environment (that creates workplace/office solutions with services), including,
without limitation, executive/shared office suites, an incubator-type
office/facility, a flexible workplace center or virtual office space (a
“Co-Working Facility”), or for use by any tenant or occupant whose primary
business purpose is the operation and/or management of a Co-Working Facility. 
5.3    Hazardous Material. Tenant shall not use or allow another person or
entity to use any part of the Premises for the storage, use, treatment,
manufacture or sale of "Hazardous Material", as that term is defined below;
provided, however, so long as Tenant complies with all applicable laws in
connection therewith, Tenant may use, handle and store within the Premises
chemicals, substances or materials routinely used in office areas of first class
office projects, including toner, liquid paper, janitorial supplies and cleaning
fluids in small quantities as necessary for regular maintenance and the conduct
of Tenant’s business at the Premises. As used herein, the term "Hazardous
Material" means any hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the state in which the
Real Property is located or the United States Government.
5.4    Asbestos. Tenant acknowledges that Landlord has advised Tenant that the
Building contains or, because of its age, is likely to contain, asbestos.
Reports indicate that such asbestos is present in various locations throughout
the Building. Upon Tenant’s request, Landlord will make available for review by
Tenant at the Project during normal business hours (without warranty) copies of
any current asbestos management plans, inspection reports, test results or other
similar documents in Landlord’s possession relating to the presence of asbestos
at the Building.  To the extent such reports or documents indicate the presence
of asbestos at the Building, this Section 5.2 shall constitute notice to Tenant
as required by the California Health & Safety Code.  In connection with
performing any work that may disturb asbestos at the Building, Tenant shall
comply, at its cost, with any applicable laws or asbestos management plans
relating to the Building.  Tenant shall also comply with all applicable laws,
rules and regulations requiring disclosure to employees or invitees of the
presence of asbestos or other hazardous materials at or around the Premises or
the Building. Landlord has no special knowledge of the general procedures or
handling restrictions to minimize or prevent the disturbance, release or
exposure to asbestos or of the potential health risks that may result from any
exposure to asbestos. Tenant is encouraged to contact local or state public
health agencies for further information. If it is determined at any time that
asbestos exists within the Premises, and such asbestos was not brought to the
Premises by Tenant, its agents, employees or contractors, Landlord shall cause
such asbestos to be remediated at Landlord’s sole cost in compliance with
applicable environmental laws.

ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days during the Lease Term, unless otherwise stated below.
6.1.1    Subject to reasonable changes implemented by Landlord (which changes
shall be consistent with the operation of other comparable office buildings
located within the vicinity of the Building, which are substantially comparable
to the Building in terms of appearance, age, size, quality, services, amenities,
and access [“Comparable Buildings”]) and to all governmental rules, regulations
and guidelines applicable thereto, Landlord shall provide heating and air
conditioning when necessary for normal comfort for normal office use in the
Premises, from Monday through


[FINAL EXECUTION COPY]
SMRH:478611488.18
-15-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Friday, during the period from 8:00 a.m. to 6:00 p.m., and, upon prior written
request from Tenant to Landlord, on Saturdays, during the period from 9:00 a.m.
to 12:00 p.m., except for the date of observation of New Year's Day, Presidents'
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day
and other locally or nationally recognized holidays as designated by Landlord
(collectively, the "Holidays`").
6.1.2    Landlord shall provide adequate electrical wiring and facilities and
power for normal general office use for Building standard lighting and standard
office equipment, as determined by Landlord, in a manner consistent with the
operation of Comparable Buildings. Landlord shall designate the electricity
utility provider from time to time.
6.1.3    As part of Operating Expenses or Utilities Costs (as determined by
Landlord), Landlord shall replace lamps, starters and ballasts for Building
standard lighting fixtures within the Premises. In addition, Tenant shall bear
the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.
6.1.4    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes.
6.1.5    Landlord shall provide janitorial services five (5) days per week,
except the date of observation of the Holidays, in and about the Premises and
window washing services in a manner consistent with other comparable buildings
in the vicinity of the Project.
6.1.6    Landlord shall provide nonexclusive automatic passenger elevator
service at all times.
6.1.7    Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the need for
water normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If such consent is given, Landlord shall have the
right to install supplementary air conditioning equipment or systems in the
Premises, including supplementary or additional metering devices, and the cost
thereof, including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord upon billing by Landlord. If Tenant uses water or
heat or air conditioning in excess of that supplied by Landlord pursuant to
Section 6.1 of this Lease, or if Tenant's consumption of electricity shall
exceed two (2) watts connected load per usable square foot of the Premises,
calculated on an monthly basis for the hours described in Section 6.1.1 above,
Tenant shall pay to Landlord, within ten (10) days after billing and as
additional rent, the cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use, and in such event Tenant
shall pay, as additional rent, the increased cost directly to Landlord, within
ten (10) days after demand, including the cost of such additional metering
devices. If Tenant desires to use heat, ventilation or air conditioning during
hours other than those for which Landlord is obligated to supply such utilities
pursuant to the terms of Section 6.1 of this Lease, (i) Tenant shall give
Landlord such reasonable prior notice, as Landlord shall from time to time
establish, of Tenant's desired use, (ii) Landlord shall supply such utilities to
Tenant at such hourly cost to Tenant as Landlord shall from time to time
establish, and (iii) Tenant shall pay such cost within ten (10) days after
billing, as additional rent. Landlord confirms that after-hours heating and
air-conditioning is available to the Premises at the current cost of $75.00 per
hour per floor, with a minimum of two (2) hours. The rate for after-hours
heating and air-conditioning to the Premises is subject to change based upon
changes in Landlord’s cost to provide such services.
6.3    Separate Metering; Compliance with Conservation Measures. Notwithstanding
the foregoing provisions of this Article 6 to the contrary, Landlord shall have
the right to cause some or all of the electricity, water and/or other utilities
to be separately metered for the Premises, subject to and in accordance with the
following: (i) separate meters may be installed if and when required to comply
with applicable laws, rules and regulations, and in such case shall be installed
as part of a comprehensive metering program which shall be non-discriminatory as
to similarly situated tenants, and (ii) in such event, Tenant shall pay for the
cost of all such utilities so separately metered within ten (10) days after


[FINAL EXECUTION COPY]
SMRH:478611488.18
-16-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





invoice, at actual cost, and (iii) in order to prevent "double counting" of
Utilities Costs payable by Tenant under the terms of the Lease, it is understood
and agreed that if and to the extent utilities provided to Tenant are separately
metered and paid for by Tenant, there shall be excluded from Utilities Costs
payable by Tenant under this Lease the costs of such utilities provided to all
tenant spaces of the Building (i.e., if Tenant's electricity is separately
metered and paid by Tenant, Tenant shall not pay for any electricity provided to
tenant spaces at the Building), and further Tenant shall receive a credit
against Base Rent for the amount of Utilities Costs included in the Utilities
Costs during the Utilities Base Year, as reasonably determined by Landlord based
on reasonably available evidence. Tenant acknowledges that Landlord and/or
Tenant may from time to time be requested or required to obtain, report and/or
disclose certain energy consumption information with regard to the Premises,
which may include, without limitation, benchmarking data for the U.S.
Environmental Protection Agency's ENERGY STAR® Portfolio Manager and information
relating to compliance with "green building" initiatives, including, if
applicable, the Leadership in Energy & Environmental Design (LEED) certification
program.  Tenant shall throughout the Term of this Lease, comply with all
Federal, State or local laws, rules and regulations relating to consumption of
utilities, energy or energy efficiency (as they may be in enacted or in effect
from time to time, “Energy Regulations”), and Tenant shall, upon request by
Landlord or Landlord’s lender, deliver and/or disclose such information
regarding the consumption of utilities at the Premises as may be required to
comply with applicable Energy Regulations.  Further, Tenant authorizes Landlord
to disclose such information and data regarding the Premises as may be requested
or required from time to time to comply with Energy Regulations.
6.4    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as otherwise specifically set forth in
Section 6.6 below) or otherwise, for failure to furnish or delay in furnishing
any service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Real Property
after reasonable effort to do so, by any accident or casualty whatsoever, by act
or default of Tenant or other parties, or by any other cause beyond Landlord's
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant's use and possession
of the Premises or relieve Tenant from paying Rent (except as otherwise
specifically set forth in Section 6.6 below) or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.
6.5    Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, and additional repairs and maintenance, provided
that Tenant shall pay to Landlord upon billing, the sum of all reasonable costs
to Landlord of such additional services plus an administration fee not to exceed
eight percent (8%) of the cost of such work. Charges for any utilities or
service for which Tenant is required to pay from time to time hereunder, shall
be deemed Additional Rent hereunder and shall be billed on a monthly basis.
6.6    Abatement of Rent When Tenant Is Prevented From Using Premises. In the
event that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days, or after ten (10)
non-consecutive business days within any twelve (12) month period during the
Lease Term (the “Eligibility Period”), as a result of (i) any failure by
Landlord to provide to the Premises any of the essential utilities and services
required to be provided in Sections 6.1.1, 6.1.2, or 6.1.4 above, or (ii) any
failure by Landlord to provide access to the Premises, or (iii) any failure by
Landlord to perform any repairs required to be performed by Landlord under
Section 7.2 below, within a reasonable time after Landlord has received notice
from Tenant of the need for such repairs, but in no event longer than thirty
(30) days (or such longer period of time as is reasonably required for such
repair work if Landlord diligently commences such repair work within such thirty
(30) day period and thereafter diligently prosecutes same to completion), or
(iv) any Construction (as defined in Section 24.29 below) undertaken by Landlord
pursuant to Section 24.29 below, then Tenant’s obligation to pay Base Rent and
Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs shall be
abated or reduced, as the case may be, from and after the first (1st) day
following the Eligibility Period and continuing until such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises; provided, however, that Tenant
shall not be entitled to abatement or reduction of Rent to the extent the
matters described in clauses (i), (ii), (iii), or (iv) above arise out of or


[FINAL EXECUTION COPY]
SMRH:478611488.18
-17-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





results from a matter outside of Landlord’s reasonable control (which shall
exclude repairs or restorations which could be arranged by Landlord through the
exercise of commercially reasonable efforts consistent with generally accepted
commercial office building maintenance practices). To the extent Tenant shall be
entitled to abatement of rent because of a damage or destruction pursuant to
Article 11 or a taking pursuant to Article 12, then the terms of this Section
6.6 shall not be applicable.
6.7    Indoor Air Quality. Landlord shall, as part of Operating Expenses, comply
with any current or future laws, ordinances, rules, and regulations concerning
office building indoor air quality, promulgated by any government authority
having jurisdiction over the Building, but only to the extent applicable to
Landlord and the Building. Notwithstanding the foregoing, Landlord shall have no
liability with respect to maintaining indoor air quality to the extent that the
air quality issues are caused by (a) emissions from furnishings, fixtures, or
equipment installed in the Premises; (b) interference with the air flow
requirements of the ventilation rate procedure caused by the Tenant Improvements
or Alterations; (c) inability to adapt the Building's HVAC system, based on then
current technology, to meet the Indoor Air Quality Standard; (d) decreased
quality of the air outside the Building; or (e) the acts or omissions of Tenant
or its employees or agents.

ARTICLE 7    

REPAIRS
7.1    Tenant's Repairs. Subject to Landlord's repair obligations in
Sections 7.2 and 11.1 below, Tenant shall, at Tenant's own expense, keep the
interior non-structural portions of the Premises, including all improvements,
fixtures and furnishings therein, in good order, repair and condition at all
times during the Lease Term, which repair obligations shall include, without
limitation, the obligation to promptly and adequately repair all damage to the
Premises and replace or repair all damaged or broken fixtures and appurtenances;
provided however, that, at Landlord's option, or if Tenant fails to make such
repairs, Landlord may, but need not, make such repairs and replacements
(provided that Landlord has first given Tenant reasonable prior written notice
and the opportunity to perform such work), and Tenant shall pay Landlord the
cost thereof, including a percentage of the cost thereof (to be uniformly
established for the Building not to exceed five percent (5%) of the cost at
issue) sufficient to reimburse Landlord for all overhead, general conditions,
fees and other costs or expenses arising from Landlord's involvement with such
repairs and replacements forthwith upon being billed for same.
7.2    Landlord's Repairs. Anything contained in Section 7.1 above to the
contrary notwithstanding, and subject to Articles 11 and 12 of this Lease,
Landlord shall repair and maintain the structural portions of the Building,
including the basic plumbing, heating, ventilating, air conditioning and
electrical systems serving the Building and not located in the Premises, and
including the semi-private elevator serving the Premises (but excluding Systems
and Equipment serving only the Premises, to the extent located within the
Premises); provided, however, if such maintenance and repairs are caused in part
or in whole by the act, neglect, fault of or omission of any duty by Tenant, its
agents, servants, employees or invitees, Tenant shall pay to Landlord as
additional rent, the reasonable cost of such maintenance and repairs. Except as
otherwise specifically set forth in Section 6.6 (Abatement of Rent When Tenant
Is Prevented From Using Premises) above, and further subject to the terms of
Section 10.4 (Subrogation) below, Landlord shall not be liable for any failure
to make any such repairs, or to perform any maintenance unless such failure
persists for an unreasonable time after Landlord is provided notice of the need
for such repairs or maintenance. There shall be no abatement of rent (except as
otherwise specifically set forth in Section 6.6 above) and no liability of
Landlord by reason of any injury to or interference with Tenant's business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Real Property, Building or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby waives and releases its right
to make repairs at Landlord's expense under Sections 1941 and 1942 of the
California Civil Code; or under any similar law, statute, or ordinance now or
hereafter in effect.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-18-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






ARTICLE 8    

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord; provided, however, Landlord may withhold
its consent in its sole and absolute discretion with respect to any Alterations
which may affect the structural components of the Building or the Systems and
Equipment or which can be seen from outside the Premises. Tenant shall pay for
all overhead, general conditions, fees and other costs and expenses of the
Alterations, and shall pay to Landlord a Landlord supervision fee of five
percent (5%) of the cost of the Alterations. The construction of the initial
improvements to the Premises shall be governed by the terms of the Work Letter
and not the terms of this Article 8. Notwithstanding the foregoing, Tenant shall
have the right, without Landlord’s consent, but upon three (3) business days
prior written notice to Landlord, to make strictly cosmetic, non-structural
additions and alterations to the Premises that do not (i) involve the
expenditure of more than $75,000.00 in the aggregate in any twelve (12) month
period during the Lease Term, (ii) affect the appearance of the Building or any
areas outside the Premises, (iii) affect or impact in any way the systems or
structure of the Building, or (iv) require the issuance of a building permit.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, materials, mechanics and materialmen approved by
Landlord; provided, however, Landlord may impose such requirements as Landlord
may determine, in its sole and absolute discretion, with respect to any work
affecting the structural components of the Building or Systems and Equipment
(including designating specific contractors to perform such work). Tenant shall
construct such Alterations and perform such repairs in conformance with any and
all applicable rules and regulations of any federal, state, county or municipal
code or ordinance (including, California Energy Code, Title 24) and pursuant to
a valid building permit, issued by the city in which the Real Property is
located, and in conformance with Landlord's construction rules and regulations.
Landlord's approval of the plans, specifications and working drawings for
Tenant's Alterations shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities. All work
with respect to any Alterations must be done in a good and workmanlike manner
and diligently prosecuted to completion to the end that the Premises shall at
all times be a complete unit except during the period of work. In performing the
work of any such Alterations, Tenant shall have the work performed in such
manner as not to obstruct access to the Building or Real Property or the common
areas for any other tenant of the Real Property, and as not to obstruct the
business of Landlord or other tenants of the Real Property, or interfere with
the labor force working at the Real Property. If Tenant makes any Alterations,
Tenant agrees to carry "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee. Upon completion of any Alterations, Tenant shall (i) cause a Notice
of Completion to be recorded in the office of the Recorder of the county in
which the Real Property is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, (ii) deliver to the
management office of the Real Property a reproducible copy of the "as built"
drawings of the Alterations, and (iii) deliver to Landlord evidence of payment,
contractors' affidavits and full and final waivers of all liens for labor,
services or materials.
8.3    Landlord's Property. All Alterations, improvements, fixtures and/or
equipment which may be installed or placed in or about the Premises, from time
to time, shall be at the sole cost of Tenant and shall be and become the
property of Landlord. Tenant’s removal and restoration obligations shall be as
set forth in Section 15.2 (Required Removables) below.
8.4    Wi-Fi Network. Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network ("Wi-Fi Network") in the Premises for the use by Tenant and its


[FINAL EXECUTION COPY]
SMRH:478611488.18
-19-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





employees, then the same shall be subject to the provisions of this Section 8.4
(in addition to the other provisions of this Article 8). In the event Landlord
consents to Tenant's installation of such Wi-Fi Network, Tenant shall, in
accordance with Article 15 below, remove the Wi-Fi Network from the Premises
prior to the termination of the Lease, unless Tenant requests and obtains
Landlord’s written agreement, at the time of Landlord’s approval of the
installation of the Wi-Fi Network, that such Wi-Fi Network needs not be removed.
Tenant shall use the Wi-Fi Network so as not to cause any interference to other
tenants in the Building or to other tenants at the Real Property or with any
other tenant's communication equipment, and not to damage the Real Property or
interfere with the normal operation of the Real Property and Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, costs, damages, expenses and liabilities (including attorneys' fees)
arising out of Tenant's failure to comply with the provisions of this
Section 8.4, except to the extent same is caused by the gross negligence or
willful misconduct of Landlord or any Landlord Party (as defined in Section 10.1
[Indemnification and Waiver] below) and which is not covered by the insurance
carried by Tenant under this Lease (or which would not be covered by the
insurance required to be carried by Tenant under this Lease). Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible and no later than three (3) calendar days following such occurrence to
correct such interference. If such interference continues after such three (3)
day period, Tenant shall immediately cease operating such Wi-Fi Network until
such interference is corrected or remedied to Landlord’s satisfaction. Tenant
acknowledges that Landlord has granted and/or may grant telecommunication rights
to other tenants and occupants of the Building and Real Property and to
telecommunication service providers and in no event shall Landlord be liable to
Tenant for any interference of the same with such Wi-Fi Network. Landlord makes
no representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) promptly pay any tax, license or permit fees charged pursuant to any laws
or regulations in connection with the installation, maintenance or use of the
Wi-Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, (iii) pay for all necessary repairs, replacements to
or maintenance of the Wi-Fi Network, and (iv) be responsible for any
modifications, additions or repairs to the Building or Real Property, including
without limitation, Building or Real Property systems or infrastructure, which
are required by reason of the installation, operation or removal of Tenant’s
Wi-Fi Network. Should Landlord be required to retain professionals to research
any interference issues that may arise and confirm Tenant's compliance with the
terms of this Section 8.4, in the event that Tenant is finally determined to
have violated the terms of this Section 8.4, Tenant shall reimburse Landlord for
the costs incurred by Landlord in connection with Landlord's retention of such
professionals, the research of such interference issues and confirmation of
Tenant's compliance with the terms of this Section 8.4 within twenty (20) days
after the date Landlord submits to Tenant an invoice for such costs, which costs
shall not exceed One Thousand Dollars ($1,000.00) in the aggregate per year (the
"Reimbursement Cap"); provided, however, that to the extent that it is
determined that Tenant has failed to perform its obligations under this
Section 8.4, the Reimbursement Cap shall not apply, and Tenant shall be
responsible for reimbursing Landlord for all costs Landlord incurs in connection
with Landlord's retention of such professionals, the research of such
interference issues and confirmation of Tenant's compliance with the terms of
this Section 8.4. This reimbursement obligation is in addition to, and not in
lieu of, any rights or remedies Landlord may have in the event of a breach or
default by Tenant under this Lease.
8.5    Additional Tenant Security Systems. Subject to Landlord’s reasonable
approval of Tenant’s plans and specifications and the terms of this Lease
regarding Alterations to the Premises, Tenant shall be permitted at its sole
expense to install or utilize its own security measures (such as an intercom or
security system), so long as such systems and services are compatible with
Building systems. Tenant shall provide Landlord with reasonable means of
accessing all areas of the Premises in the event of an emergency, including,
without limitation, providing Landlord with master pass keys and bypass
mechanisms for electronic doors. Landlord shall have no obligation to provide
any cleaning or janitorial service to any areas which are not generally
accessible to Landlord and its cleaning contractors. If Landlord determines in
its sole but reasonable discretion that an emergency in the Building or the
Premises requires Landlord to gain access to Tenant’s Premises, Tenant hereby
authorizes Landlord to take such action as may be necessary to gain access,
including to forcibly enter Premises if it is not otherwise generally
accessible. In such event, Landlord shall have no liability whatsoever to Tenant
as a result of such forced entry, and Tenant shall pay all costs and expenses
for repairing or reconstructing any entrance, corridor, door or other portions
of the Building or the Premises and shall also be responsible for any and all
damage to the Building arising out of or resulting from any delay or difficulty
in accessing the Premises. Notwithstanding the foregoing, in no event shall
Landlord be liable for personal injury, property damage or any other losses or
damage for any error or failure of the security access measures in place at the
Building from time to time.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-20-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






ARTICLE 9    

COVENANT AGAINST LIENS
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant's interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Real
Property, the Building or the Premises with respect to work or services claimed
to have been performed for or materials claimed to have been furnished to Tenant
or the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be immediately released and removed
of record. Notwithstanding anything to the contrary set forth in this Lease, if
any such lien is not released and removed on or before the date notice of such
lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys' fees and costs, incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall immediately be due and payable by Tenant.

ARTICLE 10    

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver. Subject to and in accordance with the terms
of this Section 10.1 (Indemnification and Waiver), Tenant hereby assumes all
risk of damage to property and injury to persons, in, on or about the Premises
from any cause whatsoever, and agrees that Landlord, and its partners and
subpartners, and their respective officers, agents, property managers, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage to property or injury to persons resulting from the loss of use thereof,
which damage or injury is sustained by Tenant or by other persons claiming
through Tenant.  Tenant shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys' fees)
incurred in connection with or arising from any cause in, on or about the
Premises (including, without limitation, Tenant's installation, placement and
removal of Alterations, improvements, fixtures and/or equipment in, on or about
the Premises), and any acts, omissions or negligence of Tenant or of any person
claiming by, through or under Tenant, or of the contractors, agents, servants,
employees, licensees or invitees of Tenant or any such person (each, a “Tenant
Party”), in, on or about the Premises, the Building and Real Property; provided,
however, that the terms of the foregoing indemnity shall not apply or extend to
loss, cost, damage or liability to the extent arising out of or resulting from
the negligence or willful misconduct of Landlord.  The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease. 
Notwithstanding anything to the contrary in this Article 10, Tenant shall not be
required to indemnify or release Landlord for any bodily injury to persons
outside of the Premises, to the extent arising out of or resulting from
Landlord’s or Landlord Parties’ negligence or willful misconduct.  Further,
notwithstanding the provisions of this Section 10.1 above to the contrary,
Tenant's indemnity of Landlord and the Landlord Parties shall not apply to: (i)
any claims for personal injuries or property damage occurring at the Property
outside the Premises and not resulting from the acts or negligence of Tenant,
its agents, employees or contractors (collectively, the "Excluded Claims"); or
(ii) any loss of or damage to Landlord's property to the extent Landlord has
waived such loss or damage pursuant to Section 10.4 below.  In addition,
Landlord shall indemnify, defend, protect and hold Tenant harmless from all such
Excluded Claims, except for (A) any loss or damage to Tenant's property to the
extent Tenant has waived such loss or damage pursuant to Section 10.4 below, and
(B) any lost profits, loss of business or other consequential damages.
10.2    Tenant's Compliance with Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-21-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant's operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease (and with liquor liability
coverage in the event alcoholic beverages are served on the Premises), for
limits of liability not less than:

Bodily Injury and
Property Damage Liability

$5,000,000 each occurrence
$5,000,000 annual aggregate

Personal Injury Liability

$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation

10.3.2    Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant's property
on the Premises installed by, for, or at the expense of Tenant, (ii) the Tenant
Improvements, including any Tenant Improvements which Landlord permits to be
installed above the ceiling of the Premises or below the floor of the Premises,
and (iii) all other improvements, alterations and additions to the Premises,
including any improvements, alterations or additions installed at Tenant's
request above the ceiling of the Premises or below the floor of the Premises.
Such insurance shall be written on a "physical loss or damage" basis under a
"special form" policy, for the full replacement cost value new without deduction
for depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage. Notwithstanding the foregoing, Tenant may elect not to obtain
such physical damage insurance (including, without limitation, sprinkler leakage
coverage and earthquake sprinkler leakage coverage) covering Tenant’s property
from a third-party insurer, in which event Tenant waives any right it may have
against Landlord with respect to any damage or loss that would otherwise have
been covered by the insurance coverage described in this Section 10.3.2 had the
same been obtained through a third party insurer, and Tenant shall also be
solely responsible for any deductible applicable thereto.
10.3.3    Workers' compensation insurance as required by law.
10.3.4    Loss-of-income, business interruption and extra-expense insurance in
such amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.
10.3.5    Tenant shall carry comprehensive automobile liability insurance having
a combined single limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence and insuring Tenant against liability for claims arising out of
ownership, maintenance or use of any owned, hired or non-owned automobiles.
10.3.6    The minimum limits of policies of insurance required of Tenant under
this Lease shall in no event limit the liability of Tenant under this Lease.
Such insurance shall: (i) name Landlord, and any other party it so specifies, as
an additional insured; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the state in which the
Real Property is located; (iv) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) provide that said
insurance shall not be canceled or coverage changed unless thirty (30) days'
prior written notice shall have been given to Landlord and any mortgagee or
ground or underlying lessor of Landlord; (vi) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; and
(vii) with respect to the insurance required in Sections 10.3.1 and 10.3.2
above, have deductible amounts not exceeding Five Thousand Dollars ($5,000.00);
provided, however, notwithstanding anything to the contrary herein, the
foregoing limitation on the deductible amount shall not


[FINAL EXECUTION COPY]
SMRH:478611488.18
-22-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





apply to the Original Tenant or its Affiliates permitted pursuant to Section
14.7 (Affiliated Companies/Restructuring of Business Organization) below, which
Original Tenant or Affiliates shall have the right to maintain commercially
reasonable deductible amounts. Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the Lease Commencement Date and at
least thirty (30) days before the expiration dates thereof. If Tenant shall fail
to procure such insurance, or to deliver such policies or certificate, within
such time periods, Landlord may, at its option, in addition to all of its other
rights and remedies under this Lease, and without regard to any notice and cure
periods set forth in Section 19.1, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
ten (10) days after delivery of bills therefor.
10.4    Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any rights of
subrogation that such companies may have against Landlord or Tenant, as the case
may be, so long as the insurance carried by Landlord and Tenant, respectively,
is not invalidated thereby. As long as such waivers of subrogation are contained
in their respective insurance policies, Landlord and Tenant hereby waive any
right that either may have against the other on account of any loss or damage to
their respective property to the extent such loss or damage is insurable under
policies of insurance for fire and all risk coverage, theft, public liability,
or other similar insurance.
10.5    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but only to the extent such additional insurance is
market standard in the city and state in which the Building is located and in no
event exceeding types and amounts of coverage customarily required by comparable
landlords with respect to comparable tenants and uses.
10.6    Landlord’s Insurance. Landlord shall maintain in effect at all times
commercial general liability and property/casualty insurance coverage consistent
with the coverage customarily carried by comparable landlords of Comparable
Buildings, or as Landlord may from time to time be required to carry to satisfy
the requirements of its lender. If Landlord does not carry full replacement cost
coverage, Landlord will be treated for purposes of Section 10.4 above, as if it
had carried full replacement cost property insurance for the Real Property.

ARTICLE 11    

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building or Real Property
serving or providing access to the Premises shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord's reasonable control,
and subject to all other terms of this Article 11, restore the base, shell, and
core of the Premises and such common areas. Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Real Property, or the lessor of a ground or underlying lease with respect to the
Real Property and/or the Building, or any other modifications to the common
areas deemed desirable by Landlord, provided access to the Premises and any
common restrooms serving the Premises shall not be materially impaired.
Notwithstanding any other provision of this Lease, upon the occurrence of any
damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under Sections 10.3.2(ii) and (iii) of this Lease, and
Landlord shall repair any injury or damage to the tenant improvements and
alterations installed in the Premises and shall return such tenant improvements
and alterations to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's repair of the damage.
However, if Tenant wishes to take full responsibility for restoring the tenant
improvements within the Premises, then Tenant shall not be obligated to assign
to Landlord insurance proceeds attributable thereto and Landlord’s restoration
obligations hereunder shall be deemed to be satisfied as of the date Landlord
delivers to Tenant the base, shell and core of the Premises as restored. In
connection with such repairs and replacements, Tenant shall, prior to the
commencement


[FINAL EXECUTION COPY]
SMRH:478611488.18
-23-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





of construction, submit to Landlord, for Landlord's review and approval, all
plans, specifications and working drawings relating thereto, and Landlord shall
select the contractors to perform such improvement work. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or its visitors, or injury
to Tenant's business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or common areas necessary to Tenant's occupancy, Landlord
shall allow Tenant a proportionate abatement of Base Rent and Tenant's Share of
Operating Expenses, Tax Expenses and Utilities Costs during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
the Building and/or any other portion of the Real Property and instead terminate
this Lease by notifying Tenant in writing of such termination within sixty (60)
days after the date of damage, such notice to include a termination date giving
Tenant ninety (90) days to vacate the Premises, but Landlord may so elect only
if the Building shall be damaged by fire or other casualty or cause, whether or
not the Premises are affected, and one or more of the following conditions is
present: (i) repairs cannot reasonably be completed within one hundred twenty
(120) days of the date of damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Real
Property or ground or underlying lessor with respect to the Real Property and/or
the Building shall require that the insurance proceeds or any portion thereof be
used to retire the mortgage debt, or shall terminate the ground or underlying
lease, as the case may be; or (iii) the damage is not fully covered, except for
deductible amounts, by Landlord's insurance policies; provided, however, that
(A) if Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and (B) the repair of such damage cannot,
in the reasonable opinion of Landlord, be completed within two hundred forty
(240) days after the date of the damage, then Tenant may elect to terminate this
Lease by delivering written notice thereof to Landlord within fifteen (15) days
after being notified of such damage, which termination shall be effective as of
the date of such termination notice thereof to Landlord. Furthermore, if neither
Landlord nor Tenant has terminated this Lease, and the repairs are not
substantially completed within the later of the time period specified in the
Damage Repair Estimate or two hundred forty (240) days after the necessity for
repairs as a result of such damage becomes known to Landlord, Tenant shall have
the right to terminate this Lease during the first five (5) business days of
each calendar month following the end of such period until such time as the
repairs are substantially complete, by notice to Landlord (the "Damage
Termination Notice"), effective as of the date of the Damage Termination Notice
(the "Damage Termination Date"). Notwithstanding the foregoing, if Tenant
delivers a Damage Termination Notice to Landlord, then Landlord shall have the
right to suspend the occurrence of the Damage Termination Date for a period of
thirty (30) days by delivering to Tenant, within five (5) business days of
Landlord's receipt of the Damage Termination Notice, a certificate of Landlord's
contractor responsible for the repair of the damage stating that it is such
contractor's reasonable judgment that the repairs shall be substantially
completed (i.e., completed other than "punch list" items) within thirty (30)
days after the Damage Termination Date. If repairs shall be substantially
completed prior to the expiration of such thirty-day period, then the Damage
Termination Notice shall be of no force or effect, but if the repairs shall not
be substantially completed within such thirty-day period, this Lease shall
terminate as of the expiration of such thirty (30) day period. In addition, if
the Premises or the Building is destroyed or damaged to any substantial extent
during the last twelve (12) months of the Lease Term, then notwithstanding
anything contained in this Article 11, Landlord and Tenant shall each have the
option to terminate this Lease by giving written notice to the other party of
the exercise of such option within thirty (30) days after such damage or
destruction, in which event this Lease shall cease and terminate as of the date
of such notice. Upon any such termination of this Lease pursuant to this
Section 11.2, Tenant shall pay the Base Rent and Additional Rent, properly
apportioned up to such date of termination, and both parties hereto shall
thereafter be freed and discharged of all further obligations hereunder, except
as provided for in provisions of this Lease which by their terms survive the
expiration or earlier termination of the Lease Term.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the state in which the Real Property is located,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or any other portion of the Real Property.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-24-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






ARTICLE 12    

CONDEMNATION
12.1    Permanent Taking. If the whole or any part of the Premises, Building or
Real Property shall be taken by power of eminent domain or condemned by any
competent authority for any public or quasi-public use or purpose, or if any
adjacent property or street shall be so taken or condemned, or reconfigured or
vacated by such authority in such manner as to require the use, reconstruction
or remodeling of any part of the Premises, Building or Real Property, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease upon ninety (90) days' notice, provided such notice is given no later than
one hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument. If more than twenty-five
percent (25%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon ninety (90) days' notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, its ground lessor with
respect to the Real Property or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination, or the date of such taking, whichever shall first occur. If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Base Rent and Tenant's Share of Operating Expenses, Tax Expenses and
Utilities Costs shall be proportionately abated. Tenant hereby waives any and
all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure.
12.2    Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be abated for the period of
such taking in proportion to the ratio that the amount of rentable square feet
of the Premises taken bears to the total rentable square feet of the Premises.
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.

ARTICLE 13    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 14    

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Except as set forth in Section 14.7 below, Tenant shall not,
without the prior written consent of Landlord, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment or other such
foregoing transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as "Transfers" and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a "Transferee"). If Tenant shall desire Landlord's consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the "Transfer
Notice") shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30)


[FINAL EXECUTION COPY]
SMRH:478611488.18
-25-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





days nor more than one hundred eighty (180) days after the date of delivery of
the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
including all existing operative documents to be executed to evidence such
Transfer or the agreements incidental or related to such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, and (v) such other information as Landlord may reasonably
require. Any Transfer made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
shall grant consent, within thirty (30) days after written request by Landlord,
Tenant shall pay to Landlord One Thousand Dollars ($1,000.00) to reimburse
Landlord for its review and processing fees, and Tenant shall also reimburse
Landlord for any reasonable legal fees incurred by Landlord in connection with
Tenant's proposed Transfer; provided, however, Landlord agrees that so long as
Landlord’s standard form of consent document is utilized and such consent
document is reasonably negotiated with no more than two (2) drafts of the
consent document circulated, the total fees charged to Tenant for a consent
request will not exceed $3,000.00.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold its consent
to any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or Real
Property;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease, including, without limitation, for any
Prohibited Use, or for a Co-Working Facility or to a tenant or occupant whose
primary business is the operation or management of Co-Working Facilities;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;
14.2.5    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested;
14.2.6    The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party, or would give an
occupant of the Real Property a right to cancel its lease;
14.2.7    The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right); or
14.2.8    Only if and to the extent there then exists suitable available space
in the Building for the proposed Transferee and either the proposed Transferee,
or any person or entity which directly or indirectly, controls, is controlled
by, or is under common control with, the proposed Transferee, (i) occupies space
in the Project at the time of the request for consent, (ii) is negotiating with
Landlord to lease space in the Project at such time, or (iii) has negotiated
with Landlord during the twelve (12) month period immediately preceding the
Transfer Notice.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms


[FINAL EXECUTION COPY]
SMRH:478611488.18
-26-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





set forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium", as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in excess of the Rent and Additional Rent payable by Tenant
under this Lease on a per rentable square foot basis if less than all of the
Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any reasonable changes, alterations and improvements to the
Premises in connection with the Transfer (but only to the extent approved by
Landlord), (ii) any reasonable brokerage commissions in connection with the
Transfer, and (iii) any commercially reasonable free rent or other economic
incentive granted by Tenant in connection with the Transfer (collectively, the
"Subleasing Costs"). "Transfer Premium" shall also include, but not be limited
to, key money and bonus money paid by Transferee to Tenant in connection with
such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to recapture the Subject Space. Such recapture notice shall cancel and
terminate this Lease with respect to the Subject Space as of the date stated in
the Transfer Notice as the effective date of the proposed Transfer until the
last day of the term of the Transfer as set forth in the Transfer Notice. If
this Lease shall be canceled with respect to less than the entire Premises, the
Rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner to recapture the Subject Space under this
Section 14.4, then, provided Landlord has consented to the proposed Transfer,
Tenant shall be entitled to proceed to transfer the Subject Space to the
proposed Transferee, subject to provisions of the last paragraph of Section 14.2
of this Lease. If Landlord gives Tenant a recapture notice pursuant to this
Section 14.4, then Tenant shall have the right, exercisable by written notice to
Landlord within five (5) business days of Tenant receiving Landlord’s recapture
notice, to rescind its Transfer Notice in which event Landlord’s recapture
notice shall be null and void, and Landlord shall not have any right to
terminate the Lease or exercise an option to sublease all or a portion of the
Premises as set forth in this Section 14.4.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency and Landlord's costs of such audit.
14.6    Additional Transfers. Except as set forth in Section 14.7 below, for
purposes of this Lease, the term "Transfer" shall also include (i) if Tenant is
a partnership, the withdrawal or change, voluntary, involuntary or by operation
of law, of fifty percent (50%) or more of the partners, or transfer of
twenty-five percent (25%) or more of partnership interests, within a twelve (12)
month period, or the dissolution of the partnership without immediate
reconstitution thereof, and (ii) if Tenant is a closely held corporation (i.e.,
whose stock is not publicly held and not traded through an exchange or over the
counter), (A) the dissolution, merger, consolidation or other reorganization of
Tenant, (B) the sale or other transfer of more than an aggregate of fifty
percent (50%) of the voting shares of Tenant (other than to immediate family
members by reason of gift or death), within a twelve (12) month period, or (C)
the sale, mortgage, hypothecation or pledge of more than an aggregate of fifty
percent (50%) of the value of the unencumbered assets of Tenant within a twelve
(12) month period.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-27-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





14.7    Affiliated Companies/Restructuring of Business Organization. The
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or entity
which controls, is controlled by or under common control with Tenant, or (iii)
any entity which purchases all or substantially all of the stock or assets of
Tenant, or (iv) any entity into which Tenant is merged or consolidated (all such
persons or entities described in (i), (ii), (iii) and (iv) being sometimes
hereinafter referred to individually as an “Affiliate”, and collectively, as
"Affiliates") shall not be deemed a Transfer under this Article 14 (and shall
not require Landlord's consent), provided that:
14.7.1    any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Article 14;
14.7.2    Tenant gives Landlord at least thirty (30) days prior written notice
of any such assignment or sublease to an Affiliate;
14.7.3    any such Affiliate has, as of the effective date of any such
assignment or sublease, a tangible net worth and net income which is sufficient
in Landlord’s reasonable judgment for such Affiliate to perform the obligations
under this Lease which are undertaken by such Affiliate, it being understood and
agreed that in making such determination, Landlord shall take into account all
relevant factors, including, without limitation, the financial strength of other
parties legally obligated under this Lease, and it is further agreed that if an
Affiliate does not have sufficient financial strength to satisfy this criteria
at the time of the Transfer, the criteria may be satisfied through the posting
of commercially reasonable security for the remaining obligations under this
Lease, which may include a security deposit, letter of credit or guaranty as may
be mutually agreed by Landlord and Tenant, consistent with generally accepted
commercial lease underwriting standards;
14.7.4    any such assignment or sublease shall be subject to all of the terms
and provisions of this Lease, and such assignee or sublessee shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease; and
14.7.5    Tenant shall remain fully liable for all obligations to be performed
by Tenant under this Lease.
14.8    Non-Transfers. Notwithstanding anything to the contrary contained
herein, transfers of non-controlling interests of a public stock exchange shall
not be deemed to be a Transfer.

ARTICLE 15    

SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.
15.1    Required Removables. Upon the expiration of the Lease Term, or upon any
earlier termination of this Lease, Tenant shall, subject to the provisions of
this Article 15, quit and surrender possession of the Premises to Landlord in
good order and condition, reasonable wear and tear and repairs which are
specifically made the responsibility of Landlord hereunder excepted. Upon such
expiration or termination of this Lease, Tenant shall, without expense to
Landlord, remove or cause the following to be removed from the Premises and/or
the Building (collectively, the “Required Removables”): (i) improvements
(excluding any improvements existing in the Premises as of the date of this
Lease and the initial Tenant Improvements pursuant to the Work Letter attached
hereto as Exhibit B, as more particularly set forth below in this Section


[FINAL EXECUTION COPY]
SMRH:478611488.18
-28-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





15.2 [Required Removables]), (ii) Alterations, (iii) Tenant’s Signage (as
defined in Section 24.8 [Tenant’s Signs] below), (iv) telephone, data, and other
cabling and wiring (including any cabling and wiring associated with the Wi-Fi
Network, if any) installed or caused to be installed by Tenant (including any
cabling and wiring, installed above the ceiling of the Premises or below the
floor of the Premises), (v) debris and rubbish, (vi) furniture, (vii) equipment,
(viii) free-standing cabinet work, (ix) other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and (x) such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed. Additionally,
Tenant shall repair at its own expense all damage to the Premises and the
Building resulting from such removal of the Required Removables. If Tenant fails
to complete such removal and/or to repair any damage caused by such removal,
Landlord may do so and Tenant shall pay to Landlord the cost thereof upon
submission of an invoice therefor. Notwithstanding the foregoing, if Tenant does
not wish to be obligated to remove any certain Required Removables from the
Premises and/or the Building at the expiration or earlier termination of the
Lease Term as set forth herein, Tenant shall have the right to request, in
connection with its approval of any construction or installation by or on behalf
of Tenant, that Tenant be entitled to leave such certain Required Removables in
place. If Landlord agrees in writing prior to installation of a Required
Removable that Tenant shall not be obligated to remove such Required Removable
and/or restore such portion(s) of the Premises and/or the Building, then Tenant
shall not be so obligated. Further, notwithstanding the foregoing, or anything
to the contrary herein, Tenant shall not be obligated to remove any of the
improvements existing in the Premises as of the date of this Lease or the
initial Tenant Improvements made pursuant to the Work Letter attached hereto as
Exhibit B.

ARTICLE 16    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Landlord provides Tenant with at least thirty (30) days prior notice that
Landlord has identified a tenant for the Premises and will incur loss or damage
if Tenant fails to timely vacate the Premises, and if Tenant fails to surrender
the Premises upon the later of (a) the date of expiration of such thirty (30)
day period, or (b) the date of termination or expiration of this Lease, then in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
indemnify, protect, defend (by counsel approved in writing by Landlord) and hold
Landlord harmless from and against any and all claims, judgments, suits, causes
of action, damages, losses, liabilities and expenses (including reasonable
attorneys' fees and court costs) resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

ARTICLE 17    

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in the form as may be required by any mortgagee,
prospective mortgagee or purchaser of the Real Property (or any portion
thereof), indicating therein any exceptions thereto that may exist at that time,
and shall also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Tenant shall execute and deliver
whatever other instruments may be reasonably required for such purposes. Failure
of Tenant to timely execute and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception. Failure by Tenant to so deliver such estoppel
certificate shall be a material default of the provisions of this Lease.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-29-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






ARTICLE 18    

SUBORDINATION AND ATTORNMENT
This Lease is subject and subordinate to (i) all future ground or underlying
leases of the Real Property and to the lien of any mortgages or trust deeds, now
or hereafter in force against the Real Property, if any, (ii) all renewals,
extensions, amendments, modifications, consolidations and replacements thereof,
and (iii) all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages or trust deeds,
or the lessors under any such other ground leases or underlying leases, require
in writing that this Lease be superior thereto. Notwithstanding the foregoing,
Tenant’s agreement to enter into a written agreement to subordinate its interest
under this Lease to a lien or ground lease not in existence as of the date of
this Lease shall be conditioned upon the holder of such lien, or a ground
lessor, as applicable, confirming in writing that Tenant’s leasehold interest
hereunder shall not be disturbed so long as no default by Tenant exists under
this Lease. Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage, or if any such other ground or
underlying lease is terminated, to attorn, without any deductions or set-offs
whatsoever, to the purchaser upon any such foreclosure sale, or to the lessors
of such other ground or underlying lease, as the case may be, if so requested to
do so by such purchaser or lessor, and to recognize such purchaser or lessor as
the lessor under this Lease. Tenant shall, within ten (10) business days of
request by Landlord, execute such reasonable further instruments or assurances
as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Landlord agrees to use commercially reasonable efforts to obtain from
the current lender holding a lien on the Real Property as of the date hereof a
subordination, non-disturbance and attornment agreement (“SNDA”) in favor of
Tenant with respect to this Lease, in the current lender’s standard form (with
revisions as agreed upon by Tenant and such lender), within thirty (30) days
following the full execution and delivery hereof. Tenant shall reimburse
Landlord for any fees charged to Landlord in obtaining such SNDA for Tenant
(including any processing fees or costs charged by the current lender);
provided, however, so long as Tenant does not request material changes to the
current lender’s standard form SNDA, resulting in more than two (2) drafts,
Tenant shall only be required to reimburse Landlord a maximum of $1,500.00 in
connection with requesting the SNDA for Tenant.

ARTICLE 19    

DEFAULTS; REMEDIES
19.1    Events of Default by Tenant. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent. The occurrence of any
of the following shall constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, following three (3) days written
notice that the same is due or payable hereunder, and said three (3) day period
shall be in lieu of, and not in addition to, the notice requirements of Section
1161 of the California Code of Civil Procedure or any similar or successor law;
or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for fifteen (15) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a fifteen (15)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or
19.1.3    Abandonment of the Premises by Tenant with no intent to return,
together with Tenant's failure to pay Rent hereunder. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for three (3) business days or longer while in default of any provision
of this Lease.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-30-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





19.1.4    A breach or default by Tenant under the terms of the Bridgepoint Lease
and/or the Sublease which continues to exist beyond the expiration of any
applicable notice and cure period thereunder and results in a termination of the
Bridgepoint Lease and/or Sublease.
19.2    Landlord's Remedies Upon Default. Upon the occurrence of any such
default, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 of this Lease. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed (and may enter the Premises for
such purposes). In the event of Tenant's failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such


[FINAL EXECUTION COPY]
SMRH:478611488.18
-31-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord's rights and remedies as
a result of Tenant's failure to perform and shall not release Tenant from any of
its obligations under this Lease.
19.3    Payment by Tenant. Tenant shall pay to Landlord, within fifteen (15)
days after delivery by Landlord to Tenant of statements therefor: (i) sums equal
to expenditures reasonably made and obligations incurred by Landlord in
connection with Landlord's performance or cure of any of Tenant's obligations
pursuant to the provisions of Section 19.2.3 above; and (ii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant's obligations
under this Section 19.3 shall survive the expiration or sooner termination of
the Lease Term.
19.4    Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.5    Waiver of Default. No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a default by Tenant shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.
19.6    Efforts to Relet. For the purposes of this Article 19, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.
19.7    Landlord Default; Tenant Remedies. If Landlord fails to perform any of
its obligations under this Lease or the Bridgepoint Lease within thirty (30)
days after receipt of written notice from Tenant specifying Landlord’s
deficiency, Landlord shall be in default under this Lease; provided, however,
that if the nature of Landlord’s obligation is such that in excess of thirty
(30) days are reasonably required for its performance, then Landlord shall not
be in default if Landlord commences such performance within thirty (30) days and
thereafter diligently pursues the same to completion. Upon any such uncured
default by Landlord, Tenant may exercise any of its rights provided in law or at
equity subject to the terms hereof, provided, however, Tenant shall not offset
against its rent obligations under this Lease unless Tenant receives a final
judgment as a matter of law against Landlord, and such judgment remains
unsatisfied.
19.8    Consequential Damages. In no event shall Landlord or Tenant ever be
liable for any indirect or consequential damages or loss of profits or the like
under this Lease from any cause whatsoever, except to the extent set forth in
Article 16 (Holding Over) above.

ARTICLE 20    

SECURITY DEPOSIT
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 10 of the Summary. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and


[FINAL EXECUTION COPY]
SMRH:478611488.18
-32-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





performed by Tenant during the Lease Term. If Tenant defaults with respect to
any provisions of this Lease, including, but not limited to, the provisions
relating to the payment of Rent, Landlord may, but shall not be required to,
use, apply or retain all or any part of the Security Deposit for the payment of
any Rent or any other sum in default, or for the payment of any amount that
Landlord may spend or become obligated to spend by reason of Tenant's default,
or to compensate Landlord for any other loss or damage that Landlord may suffer
by reason of Tenant's default. If any portion of the Security Deposit is so used
or applied, Tenant shall, within ten (10) business days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant's failure to do so shall be
a default under this Lease. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit, or any
balance thereof, shall be returned to Tenant, or, at Landlord's option, to the
last assignee of Tenant's interest hereunder, within sixty (60) days following
the expiration of the Lease Term. Tenant shall not be entitled to any interest
on the Security Deposit. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, and all other provisions of law, now or hereafter
in force, which provide that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of rent, to
repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant.

ARTICLE 21    

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any Laws. At its sole cost and
expense, Tenant shall promptly comply with all such governmental measures and
requirements, provided, however, if and to the extent the required work requires
the making of capital improvements and the need for such work does not arise out
of or result from Tenant’s alterations to or manner of use of the Premises
(i.e., a use other than general office use), Landlord shall arrange for such
work and the cost thereof shall be included in Operating Expenses subject to and
in accordance with the terms of this Lease. If the required work arises out of
or results from Tenant’s alterations or manner of use of the Premises, then
Tenant shall pay the entire cost of such required work upon demand, provided
that Landlord will arrange for the performance of any capital improvements and
bill the cost thereof to Tenant as referenced herein. In addition, Tenant shall
fully comply with all present or future programs intended to manage parking,
transportation or traffic in and around the Real Property, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities (so long as such participation is
commercially reasonable and is consistent with programs in which other similarly
situated landlords owning buildings in the vicinity of the Building also
participate). The Project has not undergone an inspection by a certified access
specialist and no representations are made with respect to compliance with
accessibility standards. The judgment of any court of competent jurisdiction or
the admission of Tenant in any judicial action, regardless of whether Landlord
is a party thereto, that Tenant has violated any of said governmental measures,
shall be conclusive of that fact as between Landlord and Tenant.

ARTICLE 22    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon twenty-four (24)
hours’ notice to Tenant (except in emergency situations and/or to perform
janitorial or other services required of Landlord under this Lease, in which
event no prior notice shall be required) to enter the Premises to: (i) inspect
them; (ii) show the Premises to prospective purchasers, mortgagees or tenants
(with respect to prospective tenants, during the last twelve (12) months of the
Lease Term), or to the ground or underlying lessors; (iii) to post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the Building
if necessary to comply with current building codes or other applicable laws, or
for structural alterations, repairs or improvements to the Building, or as
Landlord may otherwise reasonably desire or deem necessary. Notwithstanding
anything to the contrary contained in this Article 22, Landlord may enter the
Premises at any time, without notice to Tenant, in emergency situations and/or
to perform janitorial or other services required of Landlord pursuant to this
Lease. Any such entries shall be without the abatement of Rent and shall include
the right to take such reasonable


[FINAL EXECUTION COPY]
SMRH:478611488.18
-33-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





steps as required to accomplish the stated purposes. Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to enter
without notice and use any means that Landlord may deem proper to open the doors
in and to the Premises. Any entry into the Premises in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises; provided, however, in the course of taking such
action, Landlord shall use commercially reasonable efforts not to interfere with
or adversely affect Tenant’s business operations at the Premises (subject to
events and circumstances outside of Landlord’s reasonable control).

ARTICLE 23    

TENANT PARKING
Tenant shall have the right, but not the obligation, to purchase throughout the
Lease Term up to the number of Unreserved Passes set forth in Section 11 of the
Summary, located in those portions of the Parking Facilities as may be
designated by Landlord from time to time. However, commencing on the date of
full execution and delivery of this Lease, Tenant, by providing at least thirty
(30) days prior written notice to Landlord, shall have the right to purchase the
Reserved Pass set forth in Section 11 of the Summary. Tenant shall pay to
Landlord for the use of such parking passes, on a monthly basis, the prevailing
rates charged from time to time by Landlord or Landlord's parking operator for
parking passes in the Parking Facilities where such parking passes are located.
Further, if Tenant at any time during the Lease Term elects not to purchase any
of the parking passes as allocated to Tenant hereunder, Landlord shall have the
right to allow others to purchase Tenant's unused parking passes and if Tenant
later wishes to purchase its previously unused parking passes, such use shall be
subject to Tenant delivering to Landlord thirty (30) days prior written notice
of its desire to use such passes and such use shall be subject to availability,
as determined by Landlord (or Landlord's parking operator) from time to time.
Tenant's continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the Parking Facilities and upon Tenant's
cooperation in seeing that Tenant's employees and visitors also comply with such
rules and regulations. In addition, Landlord may assign any parking spaces
and/or make all or a portion of such spaces reserved or institute an
attendant-assisted tandem parking program and/or valet parking program if
Landlord determines in its reasonable discretion that such is necessary or
desirable for orderly and efficient parking. Landlord specifically reserves the
right, from time to time, to change the size, configuration, design, layout,
location and all other aspects of the Parking Facilities, provided that no such
matters shall materially diminish Tenant's beneficial use and enjoyment of the
Premises, and Tenant acknowledges and agrees that Landlord, from time to time,
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease temporarily close-off or restrict access to the Parking
Facilities (provided, however, in such event, Landlord shall use commercially
reasonable efforts to provide temporary parking reasonably agreeable to Tenant
in other parking areas or parking structures), or temporarily relocate Tenant's
parking spaces to other parking structures and/or surface parking areas within a
commercially reasonable walking distance from the Parking Facilities, for
purposes of permitting or facilitating any such construction, alteration or
improvements or to accommodate or facilitate renovation, alteration,
construction or other modification of other improvements or structures located
on the Real Property, but in no event in connection with the construction,
modification or maintenance of the improvements of a tenant within the Building
(with all such work, if any, to be performed by Landlord in a commercially
reasonable manner). Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to Landlord. The parking rates charged by Landlord
for Tenant's parking passes shall be exclusive of any parking tax or other
charges imposed by governmental authorities in connection with the use of such
parking, which taxes and/or charges shall be paid directly by Tenant or the
parking users, or, if directly imposed against Landlord, Tenant shall reimburse
Landlord for all such taxes and/or charges within ten (10) days after Tenant's
receipt of the invoice from Landlord. The parking passes provided to Tenant
pursuant to this Article 23 are provided solely for use by Tenant's own
personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord's prior approval.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-34-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






ARTICLE 24    

MISCELLANEOUS PROVISIONS
24.1    Terms; Captions. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.
24.2    Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.
24.3    No Waiver. No waiver of any provision of this Lease shall be implied by
any failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or of Tenant's
right of possession hereunder or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.
24.4    Modification of Lease; Financials. Should any current or prospective
mortgagee or ground lessor for the Real Property require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever reasonable documents are required therefor and deliver the same
to Landlord within ten (10) business days following the request therefor. Should
Landlord or any such current or prospective mortgagee or ground lessor require
execution of a short form of Lease for recording, containing, among other
customary provisions, the names of the parties, a description of the Premises
and the Lease Term, Tenant agrees to execute such short form of Lease and to
deliver the same to Landlord within ten (10) days following the request
therefor. In addition, upon request from time to time, but in no event more than
once per year, except in the event of a breach or default by Tenant hereunder,
or if requested by a lender in connection with the proposed sale or refinancing
of the Real Property, Tenant agrees to provide to Landlord, within ten (10) days
of written request, current financial statements for Tenant, dated no earlier
than one (1) year prior to such request, certified as accurate by Tenant or, if
available, audited financial statements prepared by an independent certified
public accountant with copies of the auditor’s statement. All such financial
statements will be delivered to Landlord and any such lender or purchaser in
confidence and shall only be used for purposes of evaluating the financial
strength of Tenant. Notwithstanding anything to the contrary contained herein,
so long as the financial statements for Tenant are publicly available and fully
accessible, then Tenant shall not be obligated to deliver financial statements
to Landlord pursuant to the terms of this Section 24.4.
24.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Real Property,
the Building and/or in this Lease, and Tenant agrees that in the event of any
such transfer, Landlord shall automatically be released from all liability under
this Lease arising from and after the date of transfer, and Tenant agrees to
look solely to such transferee for the performance of Landlord's obligations
hereunder after the date of transfer. The liability of any transferee of
Landlord shall be limited to the interest of such transferee in the Real
Property and such transferee shall be without personal liability under this
Lease, and Tenant hereby expressly waives and releases such personal liability
on behalf of itself and all persons claiming by, through or under Tenant. Tenant
further acknowledges that Landlord may assign its interest in this Lease to a
mortgage lender as additional security and agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-35-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





24.6    Prohibition Against Recording. Except as provided in Section 24.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and the recording thereof in violation of this
provision shall make this Lease null and void at Landlord's election. Within ten
(10) days of the request of either party, the other shall execute a memorandum
of lease in the form attached hereto as Exhibit G, which may be recorded at the
sole cost and expense of the recording party; provided, however, as a condition
to such recording by Tenant, Tenant shall deliver to Landlord’s counsel a
fully-executed quit claim deed in recordable form, which will be held in trust
by Landlord’s counsel (and may be recorded only upon the expiration or earlier
termination of this Lease).
24.7    Landlord's Title; Air Rights. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.
24.8    Tenant's Signs. Tenant shall not erect or install or otherwise utilize
signs, lights, symbols, canopies, awnings, window coverings or other advertising
or decorative matter on the windows, walls and exterior doors or otherwise
visible from the exterior of the Premises (collectively, “Signs”) without first
(i) submitting its plans to Landlord and obtaining Landlord’s written approval
thereof (which shall not be unreasonably withheld) as to design, size,
specifications, graphics, materials, manner of affixing, exact location, colors
and lighting (if applicable), and (ii) obtaining any required approval of any
applicable governmental and quasi-governmental entities. Tenant’s Signage (as
defined below) shall be subject to, and/or shall comply with, (A) the Building
signage criteria as Landlord shall apply from time to time, (B) available
capacity at the Building pursuant to zoning and other requirements of the City
of San Diego, California, (C) all applicable laws and the terms hereof, (D) any
CC&Rs, and (E) no breach or default occurring under the terms of this Lease, the
Bridgepoint Lease, or the Sublease which results in termination thereof. As set
forth in Section 1.1.3 (Tenant’s and Landlord’s Rights) above, Landlord confirms
that there are currently no recorded CC&Rs affecting the Real Property. Tenant’s
Signage approved by Landlord shall be installed, maintained and repaired at
Tenant’s sole cost and expense, professionally designed, and constructed and
installed in a first‑class workmanlike manner by a signage contractor reasonably
approved in advance, in writing, by Landlord. Landlord shall have the right to
promulgate from time to time additional reasonable rules, regulations and
policies relating to the style and type of said advertising and decorative
matter which may be used by any occupant, including Tenant, in the Building, and
may change or amend such rules and regulations from time to time as in its
discretion it deems advisable (provided that Tenant will not be required to
change any sign once installed to comply with any changes in such rules and
regulations). Tenant agrees to abide by such rules, regulations and policies.
Upon the expiration or sooner termination of the Lease Term, or upon the earlier
termination of Tenant’s Signage right under this Section 24.8, Landlord shall
have the right to either (x) require that Tenant remove Tenant’s Signage and
repair any damage to the Premises and/or the Building caused by such removal, at
Tenant’s sole cost and expense, or (y) permanently remove Tenant’s Signage and
repair all damage to the Premises and/or the Building resulting from such
removal, and Tenant shall reimburse Landlord for the costs thereof immediately
upon demand therefor. The signage rights granted to Tenant under this Section
24.8 are personal to the Original Tenant, and its Affiliates permitted pursuant
to Section 14.7 above, and may not be exercised or used by or assigned to any
other person or entity. Except as specifically set forth in this Section 24.8,
Tenant may not install any Signs on the exterior or roof of the Building or the
common areas of the Building or the Real Property. Any Signs, window coverings,
or blinds (even if the same are located behind the Landlord approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building are subject to the prior approval of Landlord, in its sole
and absolute discretion. As used herein, the Signs and the Eyebrow Signage (as
defined in Section 24.8.2 below) are collectively referred to as “Tenant’s
Signage”.
24.8.1    Building Directory and Suite Identification Signage. Landlord shall
provide Tenant with its Building standard proportionate share of listings on the
Building directory on the ground floor lobby of the Building, identifying
Tenant's name and suite numbers. In addition, Tenant will be entitled to install
signage adjacent to the entry to Tenant’s Premises on each floor occupied by
Tenant, subject to Landlord’s prior written approval of such signage, which
approval shall not be unreasonably withheld so long as such signage is
consistent with the signage criteria in effect for the Building, as it may exist
from time to time. Any deviation from the Building’s standard signage criteria
shall be subject to Landlord’s approval in its sole and absolute discretion.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-36-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





24.8.2    Eyebrow Signage. Subject to the terms and conditions of this Section
24.8, Tenant shall have the right commencing as of the date of full execution
and delivery of this Lease (i.e., such signage rights will commence during
Tenant’s occupancy pursuant to the Sublease and prior to the Lease Commencement
Date) to install eyebrow signage bearing Tenant’s name (which signage may be
back-lit at Tenant’s option), in the locations more particularly shown on
Exhibit F attached hereto (collectively, the “Eyebrow Signage”): (a) one (1)
eyebrow sign facing east on 7th Street (above the 7th street parking entrance of
the Building); and (b) one (1) eyebrow sign facing west towards 6th street
(above the outdoor park of the Building). Tenant shall be allowed to use its
existing building sign at 8911 Balboa Avenue for one (1) of its eyebrow
locations hereunder. In addition, Tenant shall pay to Landlord, within thirty
(30) days after demand, from time to time, all other actual, documented and
reasonable costs attributable to the fabrication, installation, insurance,
lighting (if applicable), maintenance and repair of the Eyebrow Signage, to the
extent not directly paid by Tenant; provided that prior to incurring any such
costs (except in the event of an emergency, as determined by Landlord), Landlord
will notify Tenant and Tenant will have a reasonable time to perform such work
directly, which work shall be performed pursuant to, and in accordance with, the
terms and conditions of this Lease. Tenant shall no longer have any right to the
Eyebrow Signage if at any time during the Lease Term, Tenant, together with all
Affiliates, does not lease and occupy at least fifty percent (50%) of the
Premises. Landlord, at no cost to Landlord, will reasonably cooperate with
Tenant’s efforts to obtain all required governmental approvals for the Eyebrow
Signage.
24.8.3    Prohibited Signage. Tenant hereby acknowledges and agrees that in no
event shall Tenant or any Transferee be entitled to install, display or allow
the display of any signage for any Co-Working Facility or any entity that
engages in a Prohibited Use, including, without limitation, use of its name,
trade name, call letters, trademark or other name or mark recognizable to the
general public as an entity that engages in a Prohibited Use.
24.9    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.
24.10    Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
24.11    Time of Essence. Time is of the essence of this Lease and each of its
provisions.
24.12    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
24.13    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.
24.14    Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the ownership interest of Landlord in the
Building (excluding any proceeds thereof, but including any insurance or
condemnation proceeds received by Landlord with respect to the Real Property),
and neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.


[FINAL EXECUTION COPY]
SMRH:478611488.18
-37-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





24.15    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof
(other than the Sublease and the Consent under Section 2.2 above), and none
thereof shall be used to interpret or construe this Lease. This Lease and any
side letter or separate agreement executed by Landlord and Tenant in connection
with this Lease and dated of even date herewith contain all of the terms,
covenants, conditions, warranties and agreements of the parties relating in any
manner to the rental, use and occupancy of the Premises, shall be considered to
be the only agreement between the parties hereto and their representatives and
agents, and none of the terms, covenants, conditions or provisions of this Lease
can be modified, deleted or added to except in writing signed by the parties
hereto. All negotiations and oral agreements acceptable to both parties have
been merged into and are included herein. There are no other representations or
warranties between the parties, and all reliance with respect to representations
is based totally upon the representations and agreements contained in this
Lease.
24.16    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building and/or in any other building and/or any other
portion of the Real Property as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Real Property.
Tenant does not rely on the fact, nor does Landlord represent, that any specific
tenant or type or number of tenants shall, during the Lease Term, occupy any
space in the Building or Real Property.
24.17    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except with respect to Tenant's obligations under the
Work Letter (collectively, the "Force Majeure"), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party's
performance caused by a Force Majeure.
24.18    Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.
24.19    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by (1) United States
certified or registered mail, postage prepaid, return receipt requested, (2)
sent by a nationally recognized overnight courier service, or (3) delivered
personally (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 3 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date it is mailed as provided in this Section 24.19 or
upon the date personal delivery is made. If Tenant is notified of the identity
and address of Landlord's mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such default prior to Tenant's exercising any
remedy available to Tenant.
24.20    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
24.21    Authority. The individuals signing this Lease on behalf of Tenant have
the full power and authority to bind Tenant to the terms hereof. Two (2)
authorized officers must sign on behalf of Tenant and this Lease must be
executed by the president or vice-president and the secretary or assistant
secretary of Tenant, unless the bylaws or a resolution of the board of directors
shall otherwise provide. In such case, the bylaws or a certified copy of the
resolution of Tenant, as the case may be, must be furnished to Landlord. Tenant
confirms that it is not in violation of any executive order or similar
governmental regulation or law, which prohibits terrorism or transactions with
suspected or confirmed terrorists or terrorist entities or with persons or
organizations that are associated with, or that provide any form of support to,
terrorists. Tenant


[FINAL EXECUTION COPY]
SMRH:478611488.18
-38-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





further confirms that it will comply throughout the Lease Term, with all
governmental laws, rules or regulations governing transactions or business
dealings with any suspected or confirmed terrorists or terrorist entities, as
identified from time to time by the U.S. Treasury Department's Office of Foreign
Assets Control or any other applicable governmental entity.
24.22    Jury Trial; Attorneys' Fees. IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY. In the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys'
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.
24.23    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state in which the Real Property is located.
24.24    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant, and Landlord’s lender holding a lien with respect to
the Building has approved this Lease and the terms and conditions hereof.
24.25    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent other than
the Brokers.
24.26    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Real Property or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.
24.27    Building Name and Signage. Landlord shall have the right at any time to
change the name(s) of the Building and Real Property and to install, affix and
maintain any and all signs on the exterior and on the interior of the Building
and any portion of the Real Property as Landlord may, in Landlord's sole
discretion, desire. Tenant shall not use the names of the Building or Real
Property or use pictures or illustrations of the Building or Real Property in
advertising or other publicity, without the prior written consent of Landlord.
24.28    Confidentiality. Landlord and Tenant acknowledge that the content of
this Lease and any related documents are confidential information. Landlord and
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
their respective financial, legal, and space planning consultants.
Notwithstanding anything to the contrary in this Section 24.28, either party may
divulge any of the foregoing information, to the extent such information is
required to be disclosed by (i) subpoena or court order, (ii) any taxing entity
or other governmental authority having jurisdiction over the Premises or the
Real Property, or (iii) any applicable securities laws, regulations or
guidelines, including, regulations of the Securities Exchange Commission.
24.29    Landlord's Construction. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, Real Property, or


[FINAL EXECUTION COPY]
SMRH:478611488.18
-39-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





any part thereof and that no representations or warranties respecting the
condition of the Premises, the Building or the Real Property have been made by
Landlord to Tenant, except as specifically set forth in this Lease. Tenant
acknowledges that prior to and during the Lease Term, Landlord (and/or any
common area association) will be completing construction and/or demolition work
pertaining to various portions of the Building, Premises, and/or Real Property,
including without limitation the Parking Facilities, landscaping and tenant
improvements for premises for other tenants and, at Landlord's sole election,
such other buildings, parking facilities, improvements, landscaping and other
facilities within or as part of the Project as Landlord (and/or such common area
association) shall from time to time desire (collectively, the "Construction").
In connection with such Construction, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Real Property, including portions of the common areas,
or perform work in the Building and/or Real Property, which work may create
noise, dust or leave debris in the Building and/or Real Property. Tenant hereby
agrees that such Construction and Landlord's actions in connection with such
Construction shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent (except as otherwise specifically set
forth in Section 6.6 above). Except as otherwise specifically set forth in
Section 6.6 above, Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from such Construction, nor shall Tenant be entitled
to any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from such Construction or Landlord's actions in connection with such
Construction, or for any inconvenience or annoyance occasioned by such
Construction or Landlord's actions in connection with such Construction;
provided, however, in the course of taking such action, Landlord shall use
commercially reasonable efforts not to interfere with or adversely affect
Tenant’s business operations at the Premises (subject to events and
circumstances outside of Landlord’s reasonable control). Landlord’s access to
the Premises shall be pursuant to Article 22 (Entry by Landlord) of this Lease.
24.30    Substitution of Other Premises. (Intentionally Omitted)
24.31    Special Events. Upon prior written notice to Landlord and subject to
prior reservation and Tenant’s compliance with Landlord’s reasonable rules and
regulations in connection therewith, Tenant may use free of charge, no more than
eight (8) times per Calendar Year, the exterior patio facing west towards 6th
Street, the western portion of the Building lobby, and the space within the
outdoor park at the Building (the “Building Park”) designated by Landlord for
special events, to conduct special events, such as outdoor company meetings, for
Tenant’s employees and invitees; provided, however, that (i) each such events
shall be conducted after normal business hours or on weekends and for no more
than four (4) hours per event, and (ii) prior to each such use, Tenant shall
execute Landlord’s standard license agreement governing Tenant’s use of such
areas, which license agreement shall be in a commercially reasonable form and
shall set forth the hours during which Tenant shall have the priority right to
use the Building Park (the “Tenant Priority Hours”). Landlord will not grant to
any third party the right to use the Building Park during the Tenant Priority
Hours set forth in a signed license agreement for use of the Building Park, and
with respect to Tenant Priority Hours which are designated after business hours,
Tenant shall be entitled to post notices (in a form approved by Landlord in
advance) to notify Building occupants of Tenant’s reserved use and requesting
that other occupants refrain from use of the Building Park during the Tenant
Priority Hours. With respect to such special events, Tenant’s indemnification
and insurance obligations under Article 10 of this Lease shall apply as if such
patio/lobby areas were a part of the Premises. Subject to and in accordance with
the terms and conditions of this Lease, Tenant may use the Building Park on a
non-exclusive basis at all times that such Building Park is not reserved for
another occupant’s use. Notwithstanding anything to the contrary in this Lease,
Landlord reserves the right to modify, reduce or eliminate the Building Park
from time to time; provided that so long as the Building Park exists, it will be
maintained for the common use of all tenants of the Building (subject to
scheduled special events).
24.32    Exterior Patio. Tenant shall have the right, at Tenant’s sole cost, to
place patio furniture, leisure equipment (e.g., a ping pong table) and a planter
box in the small patio area located underneath the second floor eve (drip line)
(the “Exterior Private Patio”), in order to create a private outside area for
exclusive use by Tenant’s employees. The style, color, quantity and placement of
the furniture and the planter box shall be subject to Landlord’s reasonable
prior written approval, and shall be maintained in first class condition and
replaced when necessary to keep up a tasteful and first class appearance. The
use of the Exterior Private Patio shall be subject at all times to compliance
with all rules, regulations and applicable Laws and in accordance with the terms
of this Lease, all at Tenant’s sole cost and expense. The Exterior Private Patio
shall be considered a part of the Premises, but no rent or additional rent shall
be payable by Tenant with


[FINAL EXECUTION COPY]
SMRH:478611488.18
-40-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





respect to such space. For clarity, Landlord will be responsible for the repair
and maintenance of all structural components of the Exterior Private Patio and
for the repair and maintenance of any Building Systems serving such Exterior
Private Patio, and Tenant will maintain and repair the cosmetic features of the
Exterior Private Patio and the furnishings thereon in good working order and
condition.
24.33    Building Park. Tenant shall have the right to construct direct access
to the Building Park through its exterior doors and/or a “sliding glass wall or
garage door window” pursuant to plans and specifications reasonably approved by
Landlord in accordance with the terms of this Lease. Further, Tenant may have
outdoor company meetings, free of charge, no more than one (1) time per month
within the Building Park, for up to 3 hours duration for each meeting. Tenant’s
use of and access to the Building Park shall be subject to compliance with
applicable Laws and the terms of Section 24.34 below.
24.34    Building Amenities. So long as certain amenities are offered by
Landlord at the Building for the use of all tenants, such as common area
conference room(s), fitness center, and bike racks/lockers, etc. (such amenities
offered, collectively being referred to as the “Amenities”), Tenant shall have
access thereto free of charge, except as set forth herein. Access to any fitness
center shall be provided without any membership fee or separate rental charge to
Tenant or Tenant’s employees. Landlord shall have the right (a) to alter the
size and location of such Amenities and the type of equipment provided, (b) to
include all management, maintenance, repair and equipment replacement costs
related to the Amenities in Operating Expenses, and (c) to include the rentable
square footage of the Amenities in the common area “add on” factor for all
measurement purposes for the Project. Tenant shall pay Landlord’s regular charge
for the cost of any special services related to Tenant’s use of the Amenities
(e.g., long-distance phone calls, catering, set up or take down and cleaning
costs, after-hours HVAC service [with a two (2) hour minimum], personal training
services, etc. [“Special Amenity Services”]). Tenant must schedule use of any
conference center with Landlord in advance, and Tenant’s use thereof shall be
subject to availability and governed by Landlord’s rules and regulations for the
conference center that are then in effect. Costs to maintain and operate the
Amenities shall be included in Operating Expenses. Tenant acknowledges and
agrees that Tenant’s and any Tenant Party’s use of the Amenities is voluntary
and, in consideration of the use of the Amenities, shall be undertaken by Tenant
and such Tenant Party at its sole risk. Neither Landlord nor Landlord’s
officers, directors, managers, servants, agents and/or employees (collectively,
the “Released Parties”) shall be liable for any claims, demands, injuries,
damages, actions or causes of action whatsoever arising out of or connected with
Tenant’s and any Tenant Party’s use of the Amenities and their facilities and
services. TENANT DOES HEREBY EXPRESSLY FOREVER WAIVE, RELEASE AND DISCHARGE THE
RELEASED PARTIES FROM ANY AND ALL LIABILITY ARISING FROM ALL SUCH CLAIMS,
DEMANDS, INJURIES, DAMAGES, ACTIONS AND/OR CAUSES OF ACTION, INCLUDING LIABILITY
FROM ALL ACTS OF ACTIVE OR PASSIVE NEGLIGENCE, INCLUDING SOLE NEGLIGENCE, ON THE
PART OF THE RELEASED PARTIES. Further, as a condition to each person’s use of
any fitness center, Tenant shall cause each person using the fitness center to
execute a release on Landlord’s standard form prior to such party’s use of the
fitness center. The waivers contained in this Section 24.34 shall survive the
expiration or earlier termination of this Lease.
24.35    Required Accessibility Disclosure. Landlord hereby advises Tenant that
the Project has not undergone an inspection by a certified access specialist,
and except to the extent expressly set forth in this Lease, Landlord shall have
no liability or responsibility to make any repairs or modifications to the
Premises or the Project in order to comply with accessibility standards. The
following disclosure is hereby made pursuant to applicable California law:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” [Cal. Civ. Code Section 1938(e)].


[FINAL EXECUTION COPY]
SMRH:478611488.18
-41-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Any CASp inspection shall be conducted in compliance with reasonable rules in
effect at the Building with regard to such inspections and shall be subject to
Landlord’s prior written consent.
[SIGNATURES ON NEXT PAGE]




[FINAL EXECUTION COPY]
SMRH:478611488.18
-42-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
“Landlord”:
600 B STREET SAN DIEGO OWNER, LLC,
a Delaware limited liability company






By:     /s/ Walter P. Schmidt            
Name:      Walter P. Schmidt            
Its:     Authorized Signatory



“Tenant”:
MITEK SYSTEMS, INC.,
a Delaware corporation
By:
/s/ James B. DeBello    
Name: James B. DeBello    
Its: President and Chief Executive Officer    

By:
/s/ Jeffrey C. Davison    
Name: Jeffrey C. Davison    
Its: Chief Financial Officer    



*** If Tenant is a CORPORATION, the authorized officers must sign on behalf of
the corporation and indicate the capacity in which they are signing. The Lease
must be executed by the president or vice president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.




[FINAL EXECUTION COPY]
SMRH:478611488.18
S-1
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE OF FLOOR PLAN OF PREMISES
floorplan100.jpg [floorplan100.jpg]
floorplan200.jpg [floorplan200.jpg]
TENANT’S INITIALS HERE:                 


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT A
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT B
WORK LETTER
This Work Letter ("Work Letter") shall set forth the terms and conditions
relating to the construction of the Premises. All references in this Work Letter
to the "Lease" shall mean the relevant portions of the Lease to which this Work
Letter is attached as Exhibit B.
SECTION 1

AS-IS CONDITION
Tenant hereby accepts the base, shell and core (i) of the Premises, and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the "Base, Shell and Core"), in its current "AS-IS" condition existing as of the
date of the Lease and the date of delivery to Tenant. Except for the Tenant
Improvement Allowance set forth below, Landlord shall not be obligated to make
or pay for any alterations or improvements to the Premises, the Building, the
Project or the Real Property. Notwithstanding the foregoing, if it is determined
that the Premises or any of the base building systems serving the Premises or
the Building structure were not in good working order and condition and in
compliance with applicable Laws, rules and regulations as of the date of
delivery to Tenant (including the "path of travel" to the Premises through the
common areas complying with the Americans with Disabilities Act) (a
“Non-Compliant Condition”), and such Non-Compliant Condition is not due to
Tenant’s particular use (i.e., a use other than general office use) of, or
activities or work in, the Premises, Landlord shall (as Tenant's sole remedy
therefor) correct such non-compliance at Landlord’s cost within a commercially
reasonable time after Landlord’s receipt of written notice thereof (provided
that such notice must be received within nine (9) months following the date of
execution and delivery of this Lease). For clarity, to the extent that a
Non-Compliant Condition is triggered by the initial Tenant Improvements
constructed hereunder, and the Non-Compliant Condition does not arise out of or
result from Tenant’s particular use (i.e., a use other than general office use)
of or work within the Premises which is inconsistent with typical office use),
then Landlord shall (as Tenant's sole remedy therefor) correct such
non-compliance at Landlord’s cost within a commercially reasonable time after
Landlord’s receipt of written notice thereof (provided that such notice must be
received within nine (9) months following the date of execution and delivery of
this Lease).
SECTION 2

TENANT IMPROVEMENTS
2.1    Tenant’s Contribution. As a condition to Landlord entering into the
Lease, and agreeing to provide the Tenant Improvement Allowance as set forth
herein, Tenant agrees that it shall expend no less than $400,000.00 (“Tenant’s
Contribution”) for costs and expenses relating to the initial design and
construction of Tenant's improvements which are permanently affixed to the
Premises (the "Tenant Improvements") and for costs associated with furniture,
fixtures and equipment (including IT equipment and cabling) to be used in the
Premises. Tenant will expend Tenant’s Contribution after the disbursement of the
Tenant Improvement Allowance set forth in Section 2.2 (Tenant Improvement
Allowance) below. With respect to the Tenant Improvements to be constructed
using Tenant’s Contribution, from time to time during the construction thereof
(but no more frequently than monthly), Tenant shall deliver to Landlord, each of
the items more specifically listed in items (ii) through (iv) of Section 2.3.2.1
(Disbursements) below.
2.2    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of up to, but not exceeding $700,000.00, for the Tenant Improvements; provided,
however, that Landlord shall have no obligation to disburse all or any portion
of the Tenant Improvement Allowance to Tenant unless Tenant makes requests for
disbursement pursuant to the terms and conditions of Section 2.3 below prior to
December 31, 2018 (the “Request Deadline”); provided that in the event
Bridgepoint refuses to allow Tenant to proceed with the Tenant Improvements for
any reason, the Request Deadline will be extended to the extent necessary to
allow Tenant to complete the Tenant Improvements within the Term of this Lease.
In no event shall Landlord be obligated to make disbursements pursuant to this
Work Letter in a total amount which exceeds


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





the Tenant Improvement Allowance. Except as specifically set forth below, Tenant
shall not be entitled to receive any cash payment or credit against Rent or
otherwise for any unused portion of the Tenant Improvement Allowance which is
not used to pay for the Tenant Improvement Allowance Items (as such term is
defined below). Any balance of the Tenant Improvement Allowance not requested by
Tenant in accordance with the terms and conditions of this Work Letter by the
Request Deadline, shall be deemed forfeited by Tenant and Tenant shall have no
further rights with respect thereto. Notwithstanding anything contained in this
Work Letter or the Lease to the contrary, the Tenant Improvement Allowance will
be disbursed to Tenant subject to and in accordance with this Work Letter, and
the terms of this Work Letter will apply to any construction in the Premises,
during the term of the Sublease (as defined in Section 2.2 of the Lease),
provided, however, Tenant shall obtain Bridgepoint’s consent to the commencement
of construction of the Tenant Improvements hereunder prior to the expiration of
the Bridgepoint Lease.
2.3    Disbursement of the Tenant Improvement Allowance.
2.3.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):
2.3.1.1    payment of the fees of the "Architect" and the "Engineers", as those
terms are defined in Section 3.1 of this Work Letter may be deducted from the
Tenant Improvement Allowance to pay for such fees), and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings", as that term is defined in Section 3.1 of this Work
Letter;
2.3.1.2    the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.3.1.3    the cost of construction of the Tenant Improvements, including,
without limitation, contractors' fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, and hoists, subject to
Section 5.5 of this Work Letter;
2.3.1.4    the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
2.3.1.5    the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws;
2.3.1.6    sales and use taxes and Title 24 fees;
2.3.1.7    the costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby;
2.3.1.8    any review fees described in Section 4.2.2.2 of this Work Letter; and
2.3.1.9    all other costs to be expended by Landlord and Tenant in connection
with the construction of the Tenant Improvements.
2.3.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows:


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





2.3.2.1    Disbursements. From time to time during the construction of the
Tenant Improvements (but no more frequently than monthly), Tenant shall deliver
to Landlord: (i) a request for payment of the "Contractor", as that term is
defined in Section 4.1 below, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Tenant Improvements in the Premises, detailing the portion of the work completed
and the portion not completed, and demonstrating that the relationship between
the cost of the work completed and the cost of the work to be completed complies
with the terms of the "Construction Budget", as that term is defined in Section
4.2.1 below; (ii) invoices from all of "Tenant's Agents", as that term is
defined in Section 4.1.2 below, for labor rendered and materials delivered to
the Premises; (iii) executed mechanic's lien releases from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 3262(d); and (iv) each
of the general disbursement items referenced in Section 2.3.2.3 below, and all
other information reasonably requested by Landlord. Tenant's request for payment
shall be deemed Tenant's acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant's payment request as between
Landlord and Tenant. Following Landlord's receipt of a completed disbursement
request submission, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant (or to Tenant alone in the event Tenant has
already paid such costs to the applicable contractor or vendor) in payment of
the lesser of (A) the amounts so requested by Tenant, as set forth in this
Section 2.3.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the "Final Retention") and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the "Approved
Working Drawings", as that term is defined in Section 3.4 below, or due to any
substandard work, or for any other reason. Landlord's payment of such amounts
shall not be deemed Landlord's approval or acceptance of the work furnished or
materials supplied as set forth in Tenant's payment request.
2.3.2.2    Final Retention. Subject to the provisions of this Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Premises, provided that (i) Tenant delivers to Landlord properly executed
mechanics lien releases in compliance with both California Civil Code Section
3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4), and (ii)
Landlord has determined that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant's use
of such other tenant's leased premises in the Building, (iii) Tenant has
delivered to Landlord a certificate of occupancy or permit cards signed off by
the City with respect to the Premises; (iv) Tenant has delivered to the Office
of the Building as-built plans and City-permitted plans for the Tenant
Improvements; (v) Tenant has delivered to the Office of the Building operation
manuals and warranties for equipment included within the Tenant Improvements, if
applicable, and (vi) Tenant has delivered to Landlord each of the general
disbursement items referenced in Section 2.3.2.3 below.
2.3.2.3    General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:
•
Copy of the Contract (as defined below) with the Contractor

•
Copy of the Contractor's certificate of insurance, including Additional Insured
endorsement naming Landlord, and any other party it so specifies, as additional
insureds

•
Contractor's Schedule of Values, showing total contract value

2.3.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.
2.3.3    Specifications for Building Standard Components. Landlord has
established specifications (the "Specifications") for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises which Specifications have been received by Tenant, and which are
attached hereto as Schedule 1. Unless


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-3-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





otherwise agreed to by Landlord, the Tenant Improvements shall comply with the
Specifications. Landlord may make changes to the Specifications from time to
time.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the "Architect") approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings. Tenant
shall retain the engineering consultants designated by Landlord (the
"Engineers") to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the Premises. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
"Construction Drawings". All Construction Drawings shall comply with the drawing
format and specifications reasonably determined by Landlord, and shall be
subject to Landlord's approval. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
building plans, and Tenant and Architect shall be solely responsible for the
same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
3.2    Final Space Plan. Prior to the execution of the Lease, Landlord and
Tenant have approved that certain detailed space plan for the construction of
the Tenant Improvements, which space plan has been prepared by ID Studios dated
August 14, 2017, labelled DD Issue Set/Pricing Set consisting of sheets A0.1
through and including A0.5, A0.6.1, A0.6.2, A1.1A, A1.1B, A1.2A, A1.2B, A2.1,
A2.2, A3.1, A3.2, A4.1, A4.2, A5.0, A5.0-WC, A5.0-WG, A5.1, A5.2, A6.1, and A8.1
(collectively, the "Final Space Plan"). A copy of the Final Space Plan,
initialed by Tenant on each page, will also be kept on file in the office of the
Building.
3.3    Final Working Drawings. Based upon and in conformity with the Final Space
Plan, Tenant shall promptly cause the Architect and the Engineers to complete
the architectural and engineering drawings for the Premises, and cause the
Architect to compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
for the Tenant Improvements (collectively, the "Final Working Drawings"), and
shall submit the same to Landlord for Landlord's approval.  Notwithstanding the
foregoing, Tenant will be permitted to make reasonable changes and standard
field changes to the Final Space Plan provided that and conditioned upon the
following:  (1) such changes shall not reflect any material deviation from the
Final Space Plan, (2) such changes shall not affect Building systems or any
structural portions of the Building, and (3) such changes shall not require the
issuance or modification of a permit. Changes made to remedy undisputed errors
in the Final Space Plan as required to comply with legal or City requirements
will also be permitted. In any event, Tenant shall deliver to Landlord prompt
written notice to Landlord upon the implementation of any such changes.  Tenant
shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings.  Landlord shall advise Tenant within five (5) business days
after Landlord's receipt of the Final Working Drawings for the Premises if the
same is unsatisfactory or incomplete in any respect.  If Tenant is so advised,
Tenant shall promptly (i) revise the Final Working Drawings in accordance with
such review and any disapproval of Landlord in connection therewith, and
(ii) deliver such revised Final Working Drawings to Landlord.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-4-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





permit applications and performing other ministerial acts reasonably necessary
to enable Tenant to obtain any such permit or certificate of occupancy. No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord, which consent shall not be
unreasonably withheld.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractor and Tenant's Agents.
4.1.1    The Contractor. Tenant shall select and retain a general contractor
reasonably approved by Landlord to construct the Tenant Improvements.  Tenant
shall deliver to Landlord notice of its selection of the contractor upon such
selection, which contractor shall thereafter be the "Contractor" hereunder.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that, in any event, Tenant must
contract with Landlord's base building subcontractors for any mechanical,
electrical, plumbing, life safety, structural, heating, ventilation, and
air-conditioning work in the Premises; provided, further, that such
subcontractors will not charge over-market rates.
4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Landlord shall advise Tenant
within five (5) business days after Landlord's receipt of the Contract if the
same is unsatisfactory or incomplete in any respect. Prior to the commencement
of the construction of the Tenant Improvements, Tenant shall provide Landlord
with a written detailed cost breakdown (the "Final Costs Statement"), by trade,
of the final costs to be incurred, or which have been incurred, as set forth
more particularly in Section 2.3.1.1 through 2.3.1.9 above, in connection with
the design and construction of the Tenant Improvements to be performed by or at
the direction of Tenant or the Contractor (which costs form a basis for the
amount of the Contract, if any (the "Final Costs"). If and to the extent Final
Costs as set forth in the Final Costs Statement (or as such Final Costs may
subsequently be adjusted based on new information as the work proceeds) exceeds
the amount of the Tenant Improvement Allowance, Tenant will pay such overage
after the disbursement of the Tenant Improvement Allowance.
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agents' construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant and Tenant's Agents shall not, in any way, interfere with, obstruct,
or delay, the work of Landlord's base building contractor and subcontractors
with respect to the Base, Shell and Core or any other work in the Building;
(iii) Tenant's Agents shall submit schedules of all work relating to the Tenant
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto, and Tenant's Agents shall adhere to such corrected schedule; and
(iv) Tenant shall abide by all rules made by Landlord's Building contractor or
Landlord's Building manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this Work
Letter, including, without limitation, the construction of the Tenant
Improvements.
4.2.2.2    Review Fee. In addition to any other amounts payable by Tenant
hereunder, Tenant shall reimburse Landlord for reasonable amounts paid by
Landlord for any third-party review of Tenant's plans and drawings as referenced
in Section 3 above (provided Landlord will not charge any cost to Tenant for a
third party


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-5-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





construction manager or equivalent and the foregoing costs are intended to
reimburse Landlord for review of specialized elements of the Improvements only),
which amounts shall be charged against the Tenant Improvement Allowance.
4.2.2.3    Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.
4.2.2.4    Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount equal to the full replacement cost of the improvements being
constructed by Tenant and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in the Lease.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant's
Agents, and shall name as additional insureds Landlord's Property Manager,
Landlord's Asset Manager, and all mortgagees and ground lessors of the Building.
All insurance, except Workers' Compensation, maintained by Tenant's Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.3 of this Work Letter.
4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations (including, without
limitation, California Energy Code, Title 24), as each may apply according to
the rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times (subject to the requirements of the Lease for
entry into the Premises, pursuant to Article 22 [Entry by Landlord] of the
Lease), provided however, that Landlord's failure to inspect the Tenant
Improvements shall in no event constitute a waiver of any of Landlord's rights
hereunder nor shall Landlord's inspection of the Tenant Improvements constitute
Landlord's approval of the same. Should Landlord disapprove any portion of the
Tenant Improvements, Landlord shall notify Tenant in writing of such disapproval
and shall specify the items disapproved. Any defects or


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-6-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





deviations in, and/or disapproval by Landlord of, the Tenant Improvements shall
be rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant's use of such other tenant's leased premises, Landlord may (following
delivery of reasonable prior notice to Tenant), take such action as Landlord
deems reasonably necessary, at Tenant's expense and without incurring any
liability on Landlord's part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord's satisfaction. Notwithstanding
the foregoing, Landlord agrees that it shall be reasonable in granting or
denying its approval of the Tenant Improvements and shall not disapprove
portions of the Tenant Improvements which were specifically set forth in
Approved Working Drawings previously approved by Landlord in writing.
4.2.5    Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location within the Building, and Landlord and/or its agents shall receive prior
notice of, and shall have the right to attend, all such meetings, and, upon
Landlord's request, certain of Tenant's Agents shall attend such meetings. In
addition, upon Landlord’s request, minutes shall be taken at all such meetings,
a copy of which minutes shall be promptly delivered to Landlord. One such
meeting each month shall include the review of Contractor's current request for
payment.
4.3    Notice of Completion; Copy of "As Built" Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.
4.4    Coordination by Tenant's Agents with Landlord. Upon Tenant's delivery of
the Contract to Landlord under Section 4.2.1 of this Work Letter, Tenant shall
furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Jim Bartolomea as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter.
5.2    Landlord's Representative. Landlord has designated Kevin Flynn as its
sole representative with respect to the matters set forth in this Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
5.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-7-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.
5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Work Letter
(which, for purposes hereof, shall include, without limitation, the delivery by
Tenant to Landlord of any oral or written notice that Tenant does not intend to
occupy the Premises, and/or any other anticipatory breach of the Lease) or the
Lease has occurred at any time on or before the substantial completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord). In
addition, if the Lease is terminated prior to the Lease Commencement Date, for
any reason due to a default by Tenant as described in Section 19.1 of the Lease
or under this Work Letter (including, without limitation, any anticipatory
breach described above in this Section 5.4), then (A) Tenant shall be liable to
Landlord for all damages available to Landlord pursuant to the Lease and
otherwise available to Landlord at law and/or in equity by reason of a default
by Tenant under the Lease or this Work Letter (including, without limitation,
the remedies available to Landlord pursuant to California Civil Code Section
1951.2), and (B) Tenant shall pay to Landlord, as Additional Rent under the
Lease, within five (5) days of receipt of a statement therefor, any and all
costs (if any) incurred by Landlord (including any portion of the Tenant
Improvement Allowance disbursed by Landlord) and not reimbursed or otherwise
paid by Tenant through the date of such termination in connection with the
Tenant Improvements to the extent planned, installed and/or constructed as of
such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto. For purposes of calculating the damages available to
Landlord under California Civil Code 1951.2, the Lease Commencement Date shall
be deemed to be the date which the Lease Commencement Date would have otherwise
occurred but for such default by Tenant.
5.5    No Miscellaneous Charges. Landlord shall provide, subject to commercially
reasonable availability, and neither Tenant nor the Tenant Improvement Allowance
shall be charged for freight elevators and/or loading docks to the extent
utilized in connection with the construction of the Tenant Improvements and
Tenant's move into the Premises. Neither Tenant nor the Tenant Improvement
Allowance shall be charged for parking for Tenant’s contractors, agents or
vendors during the construction or move-in period. Further, neither Tenant nor
the Tenant Improvement Allowance shall be charged for electricity, water, toilet
facilities or HVAC during the Building hours (listed in Section 6.1.1 of the
Lease), or during other times if Landlord required that the work be performed
during other than Building hours, which Landlord shall provide during the design
and construction of the Tenant Improvements nor shall Tenant or the Tenant
Improvement Allowance be charged for security, freight elevators and/or load
docks during the Building hours listed in Section 6.1.1 of the Lease to the
extent utilized in connection with the construction of the Tenant Improvements
and Tenant's move into the Premises.




[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT B
-8-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






SCHEDULE 1 TO EXHIBIT B
BUILDING STANDARD SPECIFICATIONS
buildingstandards01.jpg [buildingstandards01.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards02.jpg [buildingstandards02.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards03.jpg [buildingstandards03.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-3-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards04.jpg [buildingstandards04.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-4-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards05.jpg [buildingstandards05.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-5-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards06.jpg [buildingstandards06.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-6-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards07.jpg [buildingstandards07.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-7-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards08.jpg [buildingstandards08.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-8-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards09.jpg [buildingstandards09.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-9-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards10.jpg [buildingstandards10.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-10-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards11.jpg [buildingstandards11.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-11-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards12.jpg [buildingstandards12.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-12-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards13.jpg [buildingstandards13.jpg]


[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-13-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





buildingstandards14.jpg [buildingstandards14.jpg]




[FINAL EXECUTION COPY]
SMRH:478611488.18
SCHEDULE 1 TO EXHIBIT B
-14-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT C
AMENDMENT TO LEASE
THIS AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
_________________, 20__, by and between 600 B STREET SAN DIEGO OWNER, LLC, a
Delaware limited liability company (“Landlord”) and MITEK SYSTEMS, INC., a
Delaware corporation (“Tenant”).
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office Lease dated as of
October 5, 2017 (the “Lease”), pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain “Premises”, as described in the Lease, in
that certain Building located at 600 B Street, San Diego, California 92101.
B.    Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as such terms have in the Lease.
C.    Landlord and Tenant desire to amend the Lease to confirm the Lease
Commencement Date and the Lease Expiration Date of the Lease Term, as
hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Confirmation of Dates. The parties hereby confirm that the Lease Term
commenced as of ____________________, for a term of _________________________
ending on _______________________ (unless sooner terminated as provided in the
Lease).
2.    No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.
IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.
“Landlord”:
600 B STREET SAN DIEGO OWNER, LLC,
a Delaware limited liability company






By:                        
Name:                         
Its:     Authorized Signatory


[TENANT’S SIGNATURE ON NEXT PAGE]


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT C
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------







“Tenant”:
MITEK SYSTEMS, INC.,
a Delaware corporation


By:
    
Name:     
Its:     



By:
    
Name:     
Its:     







[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT C
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT D
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building or Real Property. In
the event of any conflict between the Rules and Regulations and the other
provisions of the Lease, the Lease shall control.
1.Except as set forth in the Lease, Tenant shall not place any lock(s) on any
door, or install any security system (including, without limitation, card key
systems, alarms or security cameras), in the Premises or Building without
Landlord's prior written consent, which consent shall not be unreasonably
withheld, and Landlord shall have the right to retain at all times and to use
keys or other access codes or devices to all locks and/or security system within
and into the Premises. A reasonable number of keys to the locks on the entry
doors in the Premises shall be furnished by Landlord to Tenant at Tenant's cost,
and Tenant shall not make any duplicate keys. All keys shall be returned to
Landlord at the expiration or early termination of this Lease. Further, if and
to the extent Tenant re-keys, re-programs or otherwise changes any locks at the
Project, Tenant shall be obligated to restore all such locks and key systems to
be consistent with the master lock and key system at the Building, all at
Tenant's sole cost and expense.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises, unless electrical hold backs have
been installed. Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. After-hours access by Tenant’s
authorized employees may be provided by hard-key, card-key access or other
procedures adopted by Landlord from time to time; Tenant shall pay for the costs
of all access cards provided to Tenant’s employees and all replacements thereof
for lost, stolen or damaged cards. Access to the Building and/or Real Property
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for such access. Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building and/or Real Property of any person. In case of
invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Building and/or Real Property during the
continuance of same by any means it deems appropriate for the safety and
protection of life and property.
4.Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.
5.No furniture, freight, packages, supplies, equipment or merchandise will be
brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be designated by Landlord.
Tenant shall provide Landlord with not less than 24 hours prior notice of the
need to utilize an elevator for any such purpose, so as to provide Landlord with
a reasonable period to schedule such use and to install such padding or take
such other actions or prescribe such procedures as are appropriate to protect
against damage to the elevators or other parts of the Building. Tenant shall
assume all risk for damage to articles moved and injury to any persons resulting
from the activity. If equipment,


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





property, or personnel of Landlord or of any other party is damaged or injured
as a result of or in connection with the activity, Tenant shall be solely liable
for any resulting damage or loss.
6.Landlord shall have the right to control and operate the public portions of
the Building and Real Property, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Building.
7.No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant's cost and expense, using the standard graphics
for the Building. Landlord may provide and maintain in the first floor (main
lobby) of the Building an alphabetical directory board or other directory device
listing tenants, and no other directory shall be permitted unless previously
consented to by Landlord in writing.
8.The requirements of Tenant will be attended to only upon application at the
management office of the Real Property or at such office location designated by
Landlord.
9.Tenant shall not disturb, solicit, or canvass any occupant of the Building or
Real Property and shall cooperate with Landlord or Landlord’s agents to prevent
same.
10.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.
11.Tenant shall not overload the floor of the Premises. Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord’s consent first
had and obtained; provided, however, Landlord’s prior consent shall not be
required with respect to Tenant’s placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Lease
Term, Tenant shall repair any holes and other damage to the Premises resulting
therefrom).
12.Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord. Tenant shall not
install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.
13.Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as "move n cools") or space heaters, without Landlord's
prior written consent, and any such approval will be for devices that meet
federal, state and local code.
14.No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Real Property, except for
those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws, rules and regulations. Tenant shall not, without
Landlord's prior written consent, use, store, install, spill, remove, release or
dispose of, within or about the Premises or any other portion of the Real
Property, any asbestos-containing materials or any solid, liquid or gaseous
material now or subsequently considered toxic or hazardous under the provisions
of 42 U.S.C. Section 9601 et seq. or any other applicable environmental Laws
which may now or later be in effect. Tenant shall comply with all Laws
pertaining to and governing the use of these materials by Tenant, and shall
remain solely liable for the costs of abatement and removal.


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





15.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building or Real Property by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therewith.
16.Tenant shall not bring into or keep within the Real Property, the Building or
the Premises any animals (except service animals pursuant to applicable laws),
birds, fish tanks, bicycles or other vehicles.
17.Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.
18.No cooking shall be done or permitted by Tenant on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other tenants.
19.Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises. No boring or cutting for wires
shall be allowed without the consent of Landlord. The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord. Tenant shall not use more than its
proportionate share of telephone lines and other telecommunication facilities
available to service the Building.
20.Landlord reserves the right to exclude or expel from the Building and/or Real
Property any person who, in the judgment of Landlord, is intoxicated or under
the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these Rules and Regulations or cause harm to Building
occupants and/or property.
21.All contractors, contractor's representatives and installation technicians
performing work in the Building shall be subject to Landlord's prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord's standard rules, regulations, policies and procedures,
which may be revised from time to time.
22.Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.
23.Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris. Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.
24.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, including, without limitation,
the use of window blinds to block solar heat load, and shall refrain from
attempting to adjust any controls. Tenant shall comply with and participate in
any program for metering or otherwise measuring the use of utilities and
services, including, without limitation, programs requiring the disclosure or
reporting of the use of any utilities or services. Tenant shall also cooperate
and comply with, participate in, and assist in the implementation of (and take
no action that is inconsistent with, or which would result in Landlord, the
Building and/or the Real Property failing to comply with the requirements of)
any conservation, sustainability, recycling, energy efficiency, and waste
reduction programs, environmental protection efforts and/or other programs that
are in place and/or implemented from time to time at the Building and/or the
Real Property, including, without limitation, any required reporting,
disclosure, rating or compliance system or program (including, but not limited
to any LEED ([Leadership in Energy and Environmental Design] rating or
compliance system, including those currently coordinated through the U.S. Green
Building Council). It is


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-3-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





acknowledged that the foregoing shall not be deemed or construed to impose upon
Tenant any obligation to incur material costs or expenses in order to achieve
such compliance.
25.Tenant shall store all its recyclables, trash and garbage within the interior
of the Premises. No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of recyclables, trash
and garbage in the city in which the Real Property is located without violation
of any law or ordinance governing such disposal. All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.
26.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
27.Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the Premises' entry is not manned by Tenant on a regular basis.
28.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.
29.The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the Real
Property, except under specific arrangement with Landlord.
30.Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the management office of the Real Property.
Under no circumstance shall the food vendor display their products in a public
or Common Area including corridors and elevator lobbies. Any failure to comply
with this rule shall result in immediate permanent withdrawal of the vendor from
the Building. Tenants shall obtain ice, drinking water, linen, barbering, shoe
polishing, floor polishing, cleaning, janitorial, plant care or other similar
services only from vendors who have registered with the Building office and who
have been approved by Landlord for provision of such services in the Premises.
31.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.
32.Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the common areas, unless the
common areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the common areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.
33.Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord's or any other tenant's or occupant's
business or with the rights and privileges of any person lawfully in the
Building ("Labor Disruption"). Tenant shall take all commercially reasonable
actions necessary to resolve the Labor Disruption, and shall have pickets
removed and, at the request of Landlord, immediately terminate any work in the
Premises that gave rise to the Labor Disruption, until Landlord gives its
written consent for the work to resume. Tenant shall have no claim for damages
against Landlord or and its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, Mortgagees, or agents.


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-4-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





34.No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Real Property. No personal belongings may be left unattended in
any common areas.
35.Landlord shall have the right to prohibit the use of the name of the Building
or any other publicity by Tenant that in Landlord's sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.
36.Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
37.The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.
PARKING RULES AND REGULATIONS
(i)    Landlord reserves the right to establish and reasonably change the hours
for the parking areas, on a non-discriminatory basis, from time to time. Tenant
shall not store or permit its employees to store any automobiles in the parking
areas without the prior written consent of the operator. Except for emergency
repairs, Tenant and its employees shall not perform any work on any automobiles
while located in the parking areas, or on the Real Property. The Parking
Facilities may not be used by Tenant or its agents for overnight parking of
vehicles. If it is necessary for Tenant or its employees to leave an automobile
in the Parking Facility overnight, Tenant shall provide the operator with prior
notice thereof designating the license plate number and model of such
automobile.
(ii)    Tenant (including Tenant's agents) will use the parking spaces solely
for the purpose of parking passenger model cars, small vans and small trucks and
will comply in all respects with any rules and regulations that may be
promulgated by Landlord from time to time with respect to the Parking
Facilities.
(iii)    Cars must be parked entirely within the stall lines painted on the
floor, and only small cars may be parked in areas reserved for small cars.
(iv)    All directional signs and arrows must be observed.
(v)    The speed limit shall be 5 miles per hour.
(vi)    Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.
(vii)    Parking is prohibited in all areas not expressly designated for
parking, including without limitation:


(a)    areas not striped for parking
(b)    aisles
(c)    where "no parking" signs are posted
(d)    ramps
(e)    loading zones
(viii)    Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.
(ix)    Parking managers or attendants are not authorized to make or allow any
exceptions to these Rules.


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-5-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





(x)    Every parker is required to park and lock his/her own car.
(xi)    Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the parking manager immediately. Any
parking devices reported lost or stolen found on any authorized car will be
confiscated and the illegal holder will be subject to prosecution. Lost or
stolen passes and devices found by Tenant or its employees must be reported to
the office of the parking manager immediately.
(xii)    Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.
(xiii)    Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.
(xiv)    Neither Landlord nor any operator of the Parking Facilities within the
Project, as the same are designated and modified by Landlord, in its sole
discretion, from time to time will be liable for loss of or damage to any
vehicle or any contents of such vehicle or accessories to any such vehicle, or
any property left in any of the Parking Facilities, resulting from fire, theft,
vandalism, accident, conduct of other users of the Parking Facilities and other
persons, or any other casualty or cause. Further, Tenant understands and agrees
that: (i) Landlord will not be obligated to provide any traffic control,
security protection or operator for the Parking Facilities; (ii) Tenant uses the
Parking Facilities at its own risk; and (iii) Landlord will not be liable for
personal injury or death, or theft, loss of or damage to property.
(xv)    Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak excessive amounts of oil or
grease or any amount of gasoline. If any of the parking spaces are at any time
used: (i) for any purpose other than parking as provided above; (ii) in any way
or manner reasonably objectionable to Landlord; or (iii) by Tenant after default
by Tenant under the Lease, Landlord, in addition to any other rights otherwise
available to Landlord, may consider such default an event of default under the
Lease.
(xvi)    Tenant's right to use the Parking Facilities will be in common with
other tenants of the Project and with other parties permitted by Landlord to use
the Parking Facilities. Landlord reserves the right to assign and reassign, from
time to time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant's rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant's designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance, provided, however, Tenant shall have no obligation to pay for
Tenant’s designated parking spaces during any such period of unavailability.
Landlord will use reasonable efforts to provide Tenant with substitute parking
if any of Tenant’s parking becomes unavailable. Tenant will not park in any
numbered space or any space designated as: RESERVED, HANDICAPPED, VISITORS ONLY,
or LIMITED TIME PARKING (or similar designation).
(xvii)    If the Parking Facilities are damaged or destroyed, or if the use of
the Parking Facilities is limited or prohibited by any governmental authority,
or the use or operation of the Parking Facilities is limited or prevented by
strikes or other labor difficulties or other causes beyond Landlord's control,
Tenant's inability to use the parking spaces will not subject Landlord or any
operator of the Parking Facilities to any liability to Tenant and will not
relieve Tenant of any of its obligations under the Lease and the Lease will
remain in full force and effect (provided, however, pursuant to Article 23
[Tenant Parking] of the Lease, in such event, Landlord shall use commercially
reasonable efforts to provide temporary parking reasonably agreeable to Tenant
in other parking areas or parking structures). Tenant will pay to Landlord upon
demand, and Tenant indemnifies Landlord against, any and all loss or damage to
the Parking Facilities, or any equipment, fixtures, or signs used in connection
with the Parking Facilities and any adjoining buildings or structures caused by
Tenant or any of its agents.
(xviii)    Tenant has no right to assign or sublicense any of its rights in the
parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.
(xix)    Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees or guests.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-6-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





Rules and Regulations in favor of any other tenant or tenants, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Building and/or Real Property. Landlord reserves the right at
any time to change or rescind any one or more of these Rules and Regulations, or
to make such other and further reasonable Rules and Regulations as in Landlord’s
judgment may from time to time be necessary for the management, safety, care and
cleanliness of the Premises, Building and Real Property, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein. Landlord shall not be responsible to Tenant or to
any other person for the nonobservance of the Rules and Regulations by another
tenant or other person. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.






[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT D
-7-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT E
(Intentionally Omitted)






[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT E
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT F


LOCATION OF EYEBROW SIGNAGE


signage01.jpg [signage01.jpg]






signage02.jpg [signage02.jpg]
TENANT’S INITIALS HERE:                 




[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT F
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXHIBIT G


FORM OF MEMORANDUM OF LEASE


After recording return to:
                
                
                
.



--------------------------------------------------------------------------------

(Space Above For Recorder’s Use)
MEMORANDUM OF LEASE
This Memorandum of Lease (“Memorandum”), dated to be effective as of
______________, 20__, is entered into by 600 B STREET SAN DIEGO OWNER, LLC, a
Delaware limited liability company (“Landlord”), and MITEK SYSTEMS, INC., a
Delaware corporation (“Tenant”).
1.    Grant of Lease; Term. Landlord leases to Tenant, and Tenant leases from
Landlord, Premises (the “Premises”) located in a building (the “Building”) on
that certain real property (the “Property”) more particularly described on
Exhibit A attached hereto and incorporated herein for a term of _______ months,
subject to the provisions of that certain Lease between the parties hereto,
dated ________________, 20__ (the “Lease”). The provisions of the Lease are
incorporated herein by this reference.
2.    Purpose. This Memorandum is prepared for the purpose of recordation only,
and it in no way modifies the provisions of the Lease. In the event of any
inconsistency between the provisions of this Memorandum and the Lease, the
provisions of the Lease shall prevail.
3.    Counterparts. This Memorandum may be executed in any number of
counterparts; each such counterpart, when executed by all parties, shall be
deemed to constitute one and the same instrument and shall be deemed an original
hereof
4.    Miscellaneous. The parties have executed this Memorandum of Lease as of
the date first set forth above on the dates and at the places indicated in their
acknowledgments below.
LANDLORD:


600 B STREET SAN DIEGO OWNER, LLC,
a Delaware limited liability company






By:                        
Name:                         
Its:     Authorized Signatory


(TENANT’S SIGNATURE ON NEXT PAGE)


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT G
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------








“Tenant”:
MITEK SYSTEMS, INC.,
a Delaware corporation
By:    
Name:    
Its:    
By:    
Name:    
Its:    

[Add Notaries and Exhibits]




[FINAL EXECUTION COPY]
SMRH:478611488.18
EXHIBIT G
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------






EXTENSION OPTION RIDER
This Extension Option Rider (“Extension Rider”) is made and entered into by and
between 600 B STREET SAN DIEGO OWNER, LLC, a Delaware limited liability company
(“Landlord”) and MITEK SYSTEMS, INC., a Delaware corporation (“Tenant”), and is
dated as of the date of the Lease by and between Landlord and Tenant to which
this Extension Rider is attached. The agreements set forth in this Extension
Rider shall have the same force and effect as if set forth in the Lease. To the
extent the terms of this Extension Rider are inconsistent with the terms of the
Lease, the terms of this Extension Rider shall control.
1.    Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Extension Rider, Tenant shall have one (1) option
(the “Extension Option”) to extend the initial Lease Term for an additional
period of five (5) years (the “Extension Term”).
2.    Tenant’s Extension Option Notice. Tenant shall have the right to deliver
written notice to Landlord of its intent to exercise the Extension Option (the
“Extension Option Notice”). If Landlord does not receive the Extension Option
Notice from Tenant on a date which is no earlier than twelve (12) months and no
less than nine (9) months prior to the expiration of the initial Lease Term, all
rights under this Extension Rider shall automatically terminate and shall be of
no further force or effect. Upon the proper exercise of the Extension Option,
subject to the provisions, limitations and conditions set forth in this
Extension Rider, the Lease Term shall be extended for the Extension Term.
3.    Establishing the Initial Base Rent for the Extension Term. The initial
Base Rent for the Extension Term shall be equal to the then Fair Market Rental
Rate, as hereinafter defined. As used herein, the “Fair Market Rental Rate"
payable by Tenant for the Extension Term shall mean the Base Rent for comparable
space at which non-equity tenants, as of the commencement of the lease term for
the Extension Term, will be leasing non-sublease, non-equity, unencumbered space
comparable in size, location and quality to the Premises for a comparable term,
which comparable space is located in the Building and in other comparable
first-class buildings in the Downtown San Diego, California market area, taking
into account and adjusting the Expense Base Year, Tax Expense Base Year, and the
Utilities Base Year to be the Calendar Year during which the Extension Term
commences, and taking into consideration all out-of-pocket concessions generally
being granted at such time for such comparable space, including the condition
and value of existing tenant improvements in the Premises. The Base Rent during
the Extension Term shall include the periodic rental increases that would be
included for space leased for the period of the Extension Term.
4.    Determination of Brokers. If Landlord and Tenant are unable to agree on
the Fair Market Rental Rate for the Extension Term within ten (10) days of
receipt by Landlord of the Extension Option Notice, Landlord and Tenant each, at
its cost and by giving written notice to the other party, shall appoint a
competent and impartial commercial real estate broker (hereinafter “broker”)
with at least ten (10) years full-time commercial real estate brokerage
experience in the geographical area of the Premises to set the Fair Market
Rental Rate for the space and term at issue. If either Landlord or Tenant does
not appoint a broker within ten (10) days after the other party has given
written notice of the name of its broker, the single broker appointed shall be
the sole broker and shall conclusively determine the Fair Market Rental Rate for
the Extension Term. If two (2) brokers are appointed by Landlord and Tenant as
stated in this paragraph, they shall meet promptly and attempt to set the Fair
Market Rental Rate. If the two (2) brokers are unable to agree within ten (10)
days after the second broker has been appointed, then the two (2) brokers shall
attempt to select a third (3rd) broker, meeting the qualifications stated in
this paragraph within ten (10) days after the last day the two (2) brokers are
given to set the Fair Market Rental Rate. In addition, each of the two (2)
brokers shall submit to the other prior to the end of such second (2nd) ten (10)
day period their respective good faith estimate of the Fair Market Rental Rate.
If the two (2) brokers are unable to agree on the third (3rd) broker, either
Landlord or Tenant by giving ten (10) days’ written notice to the other party,
can apply to the Presiding Judge of the Superior Court of the county in which
the Premises is located for the selection of a third (3rd) broker who meets the
qualifications stated in this paragraph. If either of the first two (2) brokers
fails to submit their respective opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extension
Term and shall be binding upon Landlord and Tenant. Landlord and Tenant each
shall bear one-half (½) of the cost of appointing the third (3rd) broker and of
paying the third (3rd) broker’s fee. The third (3rd) broker, however selected,
shall be a person who has not previously acted in any capacity for either
Landlord or Tenant. Within fifteen (15) days after the selection of the third
(3rd) broker, the third (3rd) broker shall select one (1) of the two


[FINAL EXECUTION COPY]
SMRH:478611488.18
EXTENSION OPTION RIDER
-1-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846




--------------------------------------------------------------------------------





(2) Fair Market Rental Rates for the space and term at issue, which may be one
(1) or the other of the Fair Market Rental Rates submitted by the first two (2)
brokers, or a different rate not greater than the higher nor lower than the
lesser of the Fair Market Rental Rates submitted by the first two (2) brokers.
The determination of the Fair Market Rental Rate by the third (3rd) broker shall
be conclusive and binding upon Landlord and Tenant.
Upon determination of the initial monthly Base Rent for the Extension Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to the Lease. Such amendment shall set forth among other
things, the initial monthly Base Rent for the Extension Term and the actual
commencement date and expiration date of the Extension Term. Tenant shall have
no other right to extend the Lease Term under this Extension Rider, unless
Landlord and Tenant otherwise agree in writing.
5.    Condition of Premises and Brokerage Commissions for the Extension Term. If
Tenant timely and properly exercises the Extension Option, in strict accordance
with the terms contained herein, Tenant shall accept the Premises in its then
“AS-IS” condition and, accordingly, Landlord shall not be required to perform
any additional improvements to the Premises (unless an improvement allowance is
determined as a part of the determination of the Fair Market Rental Rate as set
forth in Section 3 [Establishing the Initial Base Rent for the Extension Term]
above).
6.    Limitations On, and Conditions To, Extension Option. The Extension Option
is personal to the original named Tenant executing the Lease, and its Affiliates
permitted pursuant to Section 14.7 of the Lease, and may not be assigned,
voluntarily or involuntarily, separate from or as part of the Lease. At
Landlord’s option, all rights of Tenant under this Extension Rider shall
terminate and be of no force or effect if any of the following individual events
occur or any combination thereof occur: (a) Tenant has been in monetary or
material non-monetary default under this Lease, beyond the expiration of any
applicable notice and cure period, at any time during the Lease Term, or is in
monetary or material non-monetary default of any provision of the Lease, beyond
the expiration of any applicable notice and cure period, on the date Landlord
receives the Extension Option Notice; and/or (b) Tenant has assigned its rights
and obligations under all or part of the Lease to other than an Affiliate
permitted pursuant to Section 14.7 of the Lease, or Tenant has subleased
twenty-five percent (25%) or more of the Premises in a transfer to other than an
Affiliate permitted pursuant to Section 14.7 of the Lease; and/or (c) Tenant has
failed to exercise properly this Extension Option in a timely manner in strict
accordance with the provisions of this Extension Rider; and/or (d) Tenant,
together with all Affiliates, no longer has possession of at least seventy-five
percent (75%) of the Premises pursuant to the Lease, or if the Lease has been
terminated earlier, pursuant to the terms and provisions of the Lease.
7.    Time is of the Essence. Time is of the essence with respect to each and
every time period described in this Extension Rider.










[FINAL EXECUTION COPY]
SMRH:478611488.18
EXTENSION OPTION RIDER
-2-
600 B STREET
Mitek Systems, Inc.
92917
 
35XW-244846


